Exhibit 10.1

 

(Confidential Portions Omitted)

 

 

CO-EXCLUSIVE MANUFACTURING AND SUPPLY AGREEMENT

 

by and among

 

ANGIOTECH PHARMACEUTICALS, INC.,

 

SURGICAL SPECIALTIES PUERTO RICO, INC.,

 

ANGIOTECH PUERTO RICO, INC.,

 

ANGIOTECH INTERNATIONAL AG,

 

QUILL MEDICAL, INC.

 

and

 

ETHICON, LLC

 

Dated as of April 4, 2012

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

 

Section 1.1

Definitions

2

 

 

 

ARTICLE II

 

 

 

SUPPLY OF PRODUCT

 

 

 

 

Section 2.1

Co-Exclusive Rights

16

Section 2.2

Supply and Specifications

16

Section 2.3

Launches of Initial Products

17

Section 2.4

Transfer Prices

18

Section 2.5

Payment Terms

19

Section 2.6

Taxes

19

Section 2.7

Forecasts

19

Section 2.8

Purchase Orders

20

Section 2.9

Manufacturing Capacity

20

Section 2.10

[Intentionally Omitted]

21

Section 2.11

Past Due Orders

21

Section 2.12

Conflicts

21

Section 2.13

Delivery

21

Section 2.14

Shipment

21

Section 2.15

Transition Period

21

 

 

 

ARTICLE III

 

 

 

REGULATORY AND QUALITY OBLIGATIONS OF THE PARTIES

 

 

 

 

Section 3.1

Regulatory Submissions

23

Section 3.2

Disposition of Defective Product

24

Section 3.3

Independent Testing

24

Section 3.4

Notice of Audits and Inquiries

24

 

 

 

ARTICLE IV

 

 

 

ADDITIONAL OBLIGATIONS

 

 

 

 

Section 4.1

Sales of Products

25

Section 4.2

Competing Products

25

Section 4.3

New Products

26

 

i

--------------------------------------------------------------------------------


 

Section 4.4

Packaging Material and Other Product-Related Materials

26

Section 4.5

Provision of Information by Manufacturer

26

Section 4.6

Improvements

27

Section 4.7

Cost Reduction Review

28

Section 4.8

Development Capacity

28

Section 4.9

Insurance

29

Section 4.10

Confidentiality

29

Section 4.11

Intellectual Property

29

 

 

 

ARTICLE V

 

 

 

STEERING COMMITTEE

 

 

 

 

Section 5.1

Composition

32

Section 5.2

Purpose

32

Section 5.3

Meetings

33

Section 5.4

Decisions

33

 

 

 

ARTICLE VI

 

 

 

QUALITY STANDARDS AND ASSURANCES

 

 

 

 

Section 6.1

Audit; Inspections

33

Section 6.2

Initial Compliance Action Plan

34

Section 6.3

Reports

35

Section 6.4

Field Action

35

Section 6.5

Financial Review

36

Section 6.6

Books and Records

36

 

 

 

ARTICLE VII

 

 

 

COMPLIANCE

 

 

 

 

Section 7.1

General

37

Section 7.2

Compliance with Policy on the Employment of Young Persons

38

Section 7.3

Environment, Safety and Industrial Hygiene

39

Section 7.4

Records Management

39

Section 7.5

Policy for Wood Pallets

39

Section 7.6

Exclusion and Debarment

40

 

 

 

ARTICLE VIII

 

 

 

MANUFACTURER AND COMPANY SUBSIDIARIES REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 8.1

Organization

41

Section 8.2

Execution and Performance

41

Section 8.3

No Conflicts

41

 

ii

--------------------------------------------------------------------------------


 

Section 8.4

Financial Condition

41

Section 8.5

Compliance with Law

41

Section 8.6

Product Warranties

43

Section 8.7

Manufacturing

43

Section 8.8

Debarment

43

Section 8.9

Intellectual Property

43

Section 8.10

Compliance Program

44

 

 

 

ARTICLE IX

 

 

 

DISTRIBUTOR REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 9.1

Organization

44

Section 9.2

Execution and Performance

45

Section 9.3

Consents

45

Section 9.4

No Conflicts

45

 

 

 

ARTICLE X

 

 

 

INDEMNIFICATION

 

 

 

 

Section 10.1

Indemnification by Manufacturer

45

Section 10.2

Indemnification by Distributor

46

Section 10.3

Indemnity Claims

46

Section 10.4

Limitations

47

Section 10.5

Remedies Exclusive

48

 

 

 

ARTICLE XI

 

 

 

FORCE MAJEURE; FAILURE TO SUPPLY

 

 

 

 

Section 11.1

Force Majeure Events

48

Section 11.2

Failure to Supply

48

 

 

 

ARTICLE XII

 

 

 

TERM; TERMINATION

 

 

 

 

Section 12.1

Term

50

Section 12.2

Termination due to Breach

50

Section 12.3

Insolvency, Etc.

50

Section 12.4

Termination due to Exclusion or Debarment

50

Section 12.5

[***]

51

Section 12.6

Remedies

51

Section 12.7

Effect of Termination

51

Section 12.8

Survival of Certain Provisions

51

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

 

 

MISCELLANEOUS

 

 

 

 

Section 13.1

Governing Law

51

Section 13.2

Jurisdiction; Consent to Service of Process

52

Section 13.3

Mediation

52

Section 13.4

Arbitration

53

Section 13.5

Publicity

56

Section 13.6

Headings

56

Section 13.7

Notices

56

Section 13.8

Assignment

57

Section 13.9

Severability

58

Section 13.10

Relationship of the Parties

58

Section 13.11

Entire Agreement

58

Section 13.12

Counterparts; Facsimile Signatures

58

Section 13.13

Expenses

58

Section 13.14

Amendment; Waiver

59

Section 13.15

Interpretation

59

Section 13.16

Incorporation of Exhibits and Schedules

59

Section 13.17

WAIVER OF JURY TRIAL

59

Section 13.18

Specific Performance

60

Section 13.19

Further Assurance

60

 

 

 

Exhibits

 

 

Exhibit A

Form of Advanced Shipping Notice

 

 

 

 

Schedules

 

 

Schedule A-1

Codes for Initial Bi-Directional Product

 

Schedule A-2

Codes for Initial [***](1) Product

 

Schedule B

Launch Requirements

 

Schedule C

Products

 

Schedule D

Excluded Trademarks

 

Schedule E

Specifications

 

Schedule F

Transfer Prices

 

Schedule G

Guiding Principles of the Steering Committee

 

Schedule H

Additional Equipment of Distributor

 

Schedule I

Business Employees

 

Schedule J

Steering Committee Members

 

 

--------------------------------------------------------------------------------

(1)         Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

iv

--------------------------------------------------------------------------------


 

CO-EXCLUSIVE MANUFACTURING AND SUPPLY AGREEMENT

 

This CO-EXCLUSIVE MANUFACTURING AND SUPPLY AGREEMENT, dated as of April 4, 2012,
is made and entered into by and among Angiotech Pharmaceuticals, Inc., a
corporation formed under the Laws of British Columbia with offices at 1618
Station Street, Vancouver, B.C., Canada, V6A 1B6 (the “Company”), Surgical
Specialties Puerto Rico, Inc., a Puerto Rico corporation with offices at RD. 459
KM 0.6, Montana Industrial Park, Aguadilla, Puerto Rico (“Manufacturing
Subsidiary 1”), Angiotech Puerto Rico, Inc., a Puerto Rico corporation with
offices at RD. 459 KM 0.6, Montana Industrial Park, Aguadilla, Puerto Rico,
00605 ((“Manufacturing Subsidiary 2”, and together with the Company and
Manufacturing Subsidiary 1, “Manufacturer”), each of them is severally referred
to as a “Manufacturer Party”), Ethicon, LLC, a Delaware limited liability
company with offices at 475 Calle C Suite 401, Los Frailes Industrial Park,
Guaynabo, PR. 00969 (“Distributor” and together with Manufacturer, the
“Parties”)), and solely for purposes of Section 4.4(b), Section 4.10,
Section 4.11(a), Section 4.11(b), Section 8.1, Section 8.2, Section 8.3,
Section 8.9(b)-(e), ARTICLE X, Section 12.8 and ARTICLE XIII, Angiotech
International AG, a corporation formed under the Laws of Switzerland with
offices at Route de Renens 1, Busigny-pres-Lausanne, CH-1030, Switzerland
(“Company Subsidiary 1”) and Quill Medical, Inc., Delaware corporation with
offices at 1633 Westlake Avenue North, Suite 400, Seattle, WA, 98109-6227
(“Company Subsidiary 2”, and together with Company Subsidiary 1, the “Company
Subsidiaries”).

 

RECITALS

 

WHEREAS, Manufacturer develops, Manufactures and distributes Quill™;

 

WHEREAS, Distributor Manufactures and distributes medical devices;

 

WHEREAS, concurrently with the execution of this Agreement, Distributor entered
into an Asset Sale and Purchase Agreement, dated as of the date hereof (the
“Asset Sale and Purchase Agreement”), with the Company, Manufacturing Subsidiary
1, Company Subsidiary 2 and Ethicon, Inc. whereby as of the date hereof, Seller
sold and Buyer purchased the Acquired Assets (as each such term is defined
therein), including the Acquired Intellectual Property (as defined therein);

 

WHEREAS, concurrently with the execution of this Agreement, the Company,
Manufacturing Subsidiary 1 and Company Subsidiary 2, Ethicon, Inc. and
Distributor are entering into a License Agreement, dated as of the date hereof
(the “License Agreement”), whereby Ethicon, Inc. and Distributor will grant to
the Company, Manufacturing Subsidiary 1 and Company Subsidiary 2, a co-exclusive
license within the Territory to the Acquired Intellectual Property (as defined
in the Asset Sale and Purchase Agreement);

 

--------------------------------------------------------------------------------


 

WHEREAS, Manufacturer shall Manufacture Product for Distributor in accordance
with the terms set forth in this Agreement and desires to grant Distributor
worldwide, co-exclusive rights to distribute the Product and transition the
Manufacturing of the Product to Distributor;

 

WHEREAS, concurrently with the execution of this Agreement, Manufacturing
Subsidiary 1, Manufacturing Subsidiary 2 and Distributor are entering into a
Quality Agreement, dated as of the date hereof (the “Quality Agreement”),
relating to certain actions to be taken by Manufacturer and Distributor to
ensure that the Product is consistently Manufactured in accordance with
Distributor’s standards; and

 

WHEREAS, concurrently with the execution of this Agreement, Manufacturer and
Distributor are entering into a Service Level Agreement, dated as of the date
hereof (the “Service Level Agreement”), relating to certain actions to be taken
by the Parties to ensure continuity of supply of Product.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties and
the Company Subsidiaries agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.  Capitalized terms
used in this Agreement shall have the meanings set forth in this Agreement.  In
addition, for purposes of this Agreement, the following terms, when used in this
Agreement, shall have the meanings assigned to them in this Section 1.1:

 

“Abeyance Period” has the meaning ascribed to such term in Section 11.2.

 

“Action” means any action, claim, suit, audit, inquiry, investigation,
proceeding, litigation or arbitration, whether civil or criminal, at law or in
equity, by or before any Governmental Entity.

 

“Affiliate” means, with regards to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  A Person shall be deemed to control
another Person if such first Person possesses, directly or indirectly, the power
to direct, or cause the direction of, the management and policies of such other
Person, whether through the ownership of voting

 

2

--------------------------------------------------------------------------------


 

securities, by Contract or otherwise and the terms “controlled” and
“controlling” have meanings correlative thereto.

 

“Agreement” means this Co-Exclusive Manufacturing and Supply Agreement, dated as
of the date hereof, by and among Manufacturer, Distributor and the Company
Subsidiaries, as the same may be amended or supplemented, together with all the
Exhibits and Schedules attached hereto.

 

“Ancillary Agreements” means the License Agreement, the Quality Agreement and
the Service Level Agreement.

 

“Appeal Arbitrator” has the meaning ascribed to such term in Section 13.4(g).

 

“ASN” has the meaning ascribed to such term in Section 2.13.

 

“Asset Sale and Purchase Agreement” has the meaning ascribed to such term in the
Recitals of this Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101, et
seq.), as amended, and any successor statute.

 

“Bankruptcy Laws” means (a) the Bankruptcy Code, (b) the Bankruptcy and
Insolvency Act (Canada), (c) the Companies’ Creditors Arrangement Act (Canada),
(d) the Winding-up and Restructuring Act (Canada), (e) any other local, state,
provincial or federal bankruptcy or insolvency Law or Law governing assignments
for the benefit of creditors, formal or informal moratoria, compositions,
extensions generally with creditors, or proceedings seeking reorganization,
recapitalization, winding-up, arrangement of debt or other similar relief,
(f) any general corporate legislation in any relevant Canadian or U.S.
jurisdiction in respect of any reorganization, recapitalization, arrangement or
other similar relief, and (g) any similar legislation in a relevant
jurisdiction, in each case, as applicable and as amended and in effect from time
to time.

 

“Beneficial Owner” means any Person who, directly or indirectly, through any
Contract, arrangement, understanding, relationship, or otherwise has or shares
(a) voting power which includes the power to vote, or to direct the voting of,
any capital stock; and or (b) investment power which includes the power to
dispose, or to direct the disposition of, such capital stock.  “Beneficial
Ownership” or “Beneficially Owns” shall have correlative meanings.

 

“Books and Records” has the meaning ascribed to such term in Section 6.6.

 

3

--------------------------------------------------------------------------------


 

“Books and Records Policy” has the meaning ascribed to such term in Section 7.4.

 

“Business” means the development, Manufacturing and Commercialization of Quill™
by Manufacturer.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are required or authorized by Law to be closed in New York, New York, or
Vancouver, British Columbia.

 

“Business Employee” has the meaning ascribed to such term in Section 4.8.

 

“C.F.R.” means the Code of Federal Regulations, as amended.

 

“CE Certificate” means that a Notified Body has deemed that a manufacturer’s
quality system fulfills the quality assurance requirements of European Council
Directive 93/42/EEC.

 

“Certificate of Analysis” means a certificate from Manufacturer certifying that
specific characteristics defined in the requirements section of the
Specifications have been met, including indicating numerical values for each
specified characteristic.

 

“cGMP” means current good Manufacturing practices.

 

“cGMP/QSR” means cGMPs and adherence to the Quality System Regulations and other
requirements set forth by the FDA and FDA Counterparts, collectively, that
relate to the design, Manufacture, packing, labeling, storage and installation
and servicing of medical devices.

 

“Change of Control Transaction” means any of the following, but solely to the
extent that it includes the Business: (a) a merger, reorganization,
amalgamation, arrangement, share exchange, consolidation, take-over bid, tender
or exchange offer, private purchase, business combination, recapitalization or
other transaction involving any Manufacturer Party as a result of which either
(i) the stockholders of such Manufacturer Party immediately preceding such
transaction would hold less than 50% of the outstanding shares of, or less than
50% of the outstanding voting power of, the ultimate Person resulting from such
transaction immediately after consummation thereof or (ii) any single Person or
group would hold 50% or more of the outstanding shares or voting power of the
ultimate Person resulting from such transaction immediately after the
consummation thereof; (b) the direct or indirect acquisition (including by means
of a take-over bid, tender offer or an exchange offer) by any Person or group of
Beneficial Ownership, or the right to acquire Beneficial Ownership, or formation
of any group which

 

4

--------------------------------------------------------------------------------


 

Beneficially Owns or has the right to acquire Beneficial Ownership, of more than
50% of either the outstanding voting power or the outstanding shares of such
Manufacturer Party, in each case on a fully diluted basis; (c) the occupation of
a majority of the seats (other than vacant seats) on the board of directors of
such Manufacturer Party by directors who were not (i) directors on the date of
this Agreement, (ii) appointed by directors who were directors on the date of
this Agreement or by directors so appointed or (iii) nominated for election to
such Manufacturer Party’s board of directors by directors described in the
preceding clauses (c)(i) through (c)(ii); (d) the adoption of a plan relating to
the liquidation or dissolution of such Manufacturer Party; (e) the sale or
disposition of all or substantially all the assets of such Manufacturer Party
(or in the case of the Company, as determined on a consolidated basis), other
than as contemplated by the Asset Sale and Purchase Agreement; or (f) the sale
or disposition of assets or businesses that constitute 50% or more of the total
revenue or assets of such Manufacturer Party (or in the case of the Company, as
determined on a consolidated basis), in each case where the acquiring Person is
a Third Party, other than as contemplated by the Asset Sale and Purchase
Agreement.

 

“Commercialization” means, with respect to a medical device, the development,
implementation and performance of marketing, sales, distribution and support
activities for such medical device, including the use, sale, offer for sale,
conducting of post-marketing surveillance and importing (and, in any
jurisdiction, any other rights granted in such jurisdiction in connection with
Patents) of such medical device in connection with such marketing, sales,
distribution and support activities.  “Commercialize” and “Commercializing”
shall have correlative meanings.

 

“Company” has the meaning ascribed to such term in the Preamble of this
Agreement.

 

“Company Subsidiaries” has the meaning ascribed to such term in the Preamble of
this Agreement.

 

“Company Subsidiary 1” has the meaning ascribed to such term in the Preamble of
this Agreement.

 

“Company Subsidiary 2” has the meaning ascribed to such term in the Preamble of
this Agreement.

 

“Confidential Information” means (i) all non-public information, whether in
oral, written or electronic format, and given to one Party (or the Company
Subsidiaries, if applicable) by the other Party (or the Company Subsidiaries, if
applicable) relating to the Party providing such information or any of its
Affiliates, including information regarding its products, distribution or
information regarding its costs, productivity or technological advances and
(ii) any Information (as defined in the Confidentiality Agreement) provided
pursuant to the Confidentiality Agreement.

 

5

--------------------------------------------------------------------------------


 

“Confidentiality Agreement” means the Confidentiality Agreement, dated May 12,
2011, by and between the Company and Ethicon, Inc.

 

“Consideration” has the meaning ascribed to such term in Section 2.3(a).

 

“Contract” means any contract, agreement, binding arrangement or understanding,
obligation, commitment, instrument, loan agreement, indenture, letter of credit
(including related letter of credit application and reimbursement obligation),
mortgage, security agreement, pledge agreement, deed of trust, bond, note,
guarantee, surety obligation, warranty, franchise, power of attorney, purchase
order, lease or license to which a Person is bound, in each case as amended,
supplemented, waived or otherwise modified.

 

“Copyrights” means works of authorship, whether copyrightable or not, registered
and unregistered copyrights and applications for registration of copyrights.

 

“Covered Contractor” means any Third Party a Party contracts to be directly
responsible for, or involved with, the fulfillment of such Party’s obligations
under this Agreement, including any subcontractors, Sublicensees and suppliers.

 

“CPR” has the meaning ascribed to such term in Section 13.3(a).

 

“CPSIA” means the Consumer Product Safety Improvement Act of 2008, as amended.

 

“Credit Agreement” means the Credit Agreement, dated as of May 12, 2011, by and
among the Company, as Parent (as such term is defined therein), the Subsidiaries
of Parent listed therein as Borrowers (as such term is defined therein), the
Lenders listed therein (as such term is defined therein) and Wells Fargo Capital
Finance, LLC, as Arranger and Administrative Agent (as such terms are defined
therein).

 

“Damages” has the meaning ascribed to such term in Section 10.1.

 

“Design Examination Certificate” means certification that the examination of a
medical device by a Notified Body has proven that the design of such medical
device meets the requirements of the applicable European Council Directives,
such as European Council Directive 93/42/EEC.

 

“Design History File” means a compilation of records that describes the design
history of a finished medical device as required by the FDA pursuant to 21
C.F.R. Part 820,

 

6

--------------------------------------------------------------------------------


 

including design input, design output, design review, design verification,
design validation, design transfer, and design changes, or the equivalent as
required by an FDA Counterpart.

 

“Device History Record” means the compilation of records of production history
that are maintained for each batch, lot or unit to demonstrate that a medical
device is Manufactured in accordance with the Device Master Record and the
requirements therein, as required by the FDA pursuant to 21 C.F.R. Part 820, or
the equivalent as required by an FDA Counterpart.

 

“Device Master Record” means the compilation of records that contain the
procedures and specifications for a finished medical device, as required by the
FDA pursuant to 21 C.F.R. Part 820, including medical device specifications,
production process specifications, quality assurance procedures and
specifications, packaging and labeling specifications and installation,
maintenance and servicing procedures and methods, or the equivalent as required
by an FDA Counterpart.

 

“Dispute” has the meaning ascribed to such term in Section 13.3.

 

“Distributor” has the meaning ascribed to such term in the Preamble of this
Agreement.

 

“Distributor Indemnified Parties” has the meaning ascribed to such term in
Section 10.1.

 

“Equipment” has the meaning ascribed to such term in the Asset Sale and Purchase
Agreement.

 

“Exchange Act means the Securities Exchange Act of 1934, as amended.

 

“Failure to Supply” has the meaning ascribed to such term in Section 11.2.

 

“FCPA” has the meaning ascribed to such term in Section 8.5(e).

 

“FDA” means the U.S. Food and Drug Administration and any successor agency.

 

“FDA Counterpart” means, with respect to any country or jurisdiction outside of
the United States, the Governmental Entity in such country or jurisdiction that
performs

 

7

--------------------------------------------------------------------------------


 

substantially similar functions as the FDA with respect to approval and
regulation of medical devices, and includes the Therapeutic Products Directorate
of Health Canada.

 

“Federal Acquisition Regulations” means Title 48 of the C.F.R.

 

“Field” means the field of knotless tissue closure devices and methods of use,
including but not limited to barbed sutures, and the development,
Commercialization and Manufacturing thereof.

 

“Field Action” has the meaning ascribed to such term in Section 6.4(a).

 

“Force Majeure Event” has the meaning ascribed to such term in Section 11.1.

 

“Foreign Materials” mean the undesirable presence of any substance that does not
belong on Product and may lead to infection or fever.

 

“Future Product” means any and all Products (other than the Initial Products),
including any Improvements thereto, and any Improvements to the Initial
Products, that are Manufactured by Manufacturer and subject to a Future Product
Development Agreement, if needed, or that the Parties otherwise mutually agree
to in writing in the future shall become part of this Agreement.

 

“Future Product Development Agreement” means an agreement that governs the
ownership of Intellectual Property and development efforts related to Future
Products and that are derived from or otherwise leverage Product Know-How.

 

“GAAP” means the United States generally accepted accounting principles.

 

“Governmental Entity” means any international, supranational, national,
provincial, regional, federal, state, municipal, local or other government, any
instrumentality, department, commission, agency, bureau, board, subdivision,
court, tribunal or judicial or arbitral body, any administrative, regulatory or
self-regulatory agency, commission, body, task force or other authority
(including any securities exchange or other self-regulatory organization in the
securities, financial services, investment or commodity industries), or any
quasi-governmental or private body exercising any regulatory, taxing or
importing or other governmental or quasi-governmental authority.

 

“Guiding Principles” has the meaning ascribed to such term in Section 2.4(b).

 

8

--------------------------------------------------------------------------------


 

“Incorporated Materials” has the meaning ascribed to such term in
Section 8.9(b).

 

“Improvement” means any new or different uses or indications, change or
improvements in suture material, improvements to efficiency or methods of
Manufacturing, new product codes and/or varying suture sizes from,(2) in each
case, as related to the Products.

 

“Indebtedness” means, with respect to any Person, without duplication: 
(i) indebtedness for borrowed money; (ii) indebtedness for borrowed money of any
other Person guaranteed in any manner by such Person; (iii) indebtedness
evidenced by bonds, notes, debentures or similar instruments or letters of
credit or guarantee (or reimbursement agreements in respect thereof); and
(iv) obligations of such Person as lessee under any leases which are required to
be capitalized in accordance with GAAP, contingently or otherwise, as obligor or
guarantor.

 

“Indemnified Party” has the meaning ascribed to such term in Section 10.3.

 

“Indemnifying Party” has the meaning ascribed to such term in Section 10.3.

 

“Ineligible Person” means any Person who: (a) is excluded, debarred or otherwise
ineligible to participate in the federal health care programs or in federal
procurement or non-procurement program; or (b) has been convicted or indicted of
a criminal offense related to the provision of health care items or services,
but has not yet been excluded, debarred or otherwise declared ineligible.

 

“Initial Bi-Directional Product” means the Quill™ Knotless Tissue-Closure Device
with the Self-Retaining System,(1) for the SKUs set forth on Schedule A-1.

 

“Initial Products” means, collectively, the Initial Bi-Directional Product and
the Initial(1) Product.

 

“Initial Remedial Period” has the meaning ascribed to such term in
Section 6.1(c).

 

“Initial Term” has the meaning ascribed to such term in Section 12.1.

 

--------------------------------------------------------------------------------

(2)         Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

9

--------------------------------------------------------------------------------


 

“Initial [***](3) Product” means the Quill™ Knotless Tissue-Closure Device with
the [***](3) for the SKUs set forth on Schedule A-2.  The subset of SKUs so
identified on Schedule A-2 shall constitute the “[***](3) Product.”

 

“Intellectual Property” means any and all rights in intellectual or industrial
property in any jurisdiction, whether owned or held under license, including
such rights in and to all (a) registered and unregistered Trademarks;
(b) Copyrights; (c) rights in computer software, databases and data;
(d) Patents; (e) Know-How; (f) trade secrets; (g) technology; and
(h) registrations of, and applications to register, any of the foregoing with
any Governmental Entity and any renewals, modifications or extensions thereof
and the goodwill associated with each of the foregoing.

 

“Know-How” means any and all pharmaceutical, technical or scientific
information, products, apparatuses, trade secrets, data, software, processes,
methods, techniques, know-how, algorithms, formulae, systems, designs,
discoveries, inventions and other similar proprietary or confidential
information, whether or not protected by trade secret Law.

 

“Knowledge of Manufacturer” means the actual knowledge, after reasonable inquiry
of the employees of Manufacturer and the Company Subsidiaries, of those
individuals set forth on Section 1.1(a) of the Manufacturer Disclosure Schedule.

 

“Launch” satisfaction of the obligations by Seller (as defined in the Asset Sale
and Purchase Agreement) set forth in the launch requirements schedule set forth
on Schedule C and the reasonable determination by Ethicon, Inc. that such Seller
has satisfied such obligations, such determination to be made in accordance with
customary industry practice.  “Launched” shall have a correlative meaning.

 

“Launch Date” means the date on which a Product is Launched.

 

“Law” means any and all domestic (provincial, federal, state or local) or
foreign laws, statutes, codes, rules, regulations, requirements, ordinances or
Orders promulgated by any Governmental Entity.

 

“License Agreement” has the meaning ascribed to such term in the Recitals of
this Agreement.

 

--------------------------------------------------------------------------------

(3)         Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

10

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, security interest, encumbrance, deed of
trust, priority, pre-emptive right, right of first refusal or similar rights of
others, charge or other lien (whether arising by contract or by operation of
law), whether or not filed, recorded or otherwise perfected under applicable
Law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any sale and leaseback, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
Laws of any jurisdiction).

 

“Manufacturer” has the meaning ascribed to such term in the Preamble of this
Agreement.

 

“Manufacturer Disclosure Schedule” means the disclosure schedule of Manufacturer
referred to in, and delivered to Distributor pursuant to, this Agreement.

 

“Manufacturer Indemnified Parties” has the meaning ascribed to such term in
Section 10.2.

 

“Manufacturer Party” has the meaning ascribed to such term in the Preamble of
this Agreement.

 

“Manufacturing” means the activities related to the design, manufacture,
fabrication, assembly or processing of a finished medical device, including
contract sterilization, installation, relabeling, remanufacturing, repacking or
specification development.  “Manufacture” shall have a correlative meaning.

 

“Manufacturing Subsidiary 1” has the meaning ascribed to such term in the
Preamble of this Agreement.

 

“Manufacturing Subsidiary 2” has the meaning ascribed to such term in the
Preamble of this Agreement.

 

“Maximum Capacity” has the meaning ascribed to such term in Section 2.9.

 

“New Senior Note Agreement” means the Indenture, dated as of May 12, 2011, by
and among Deutsche Bank National Trust Company, as Collateral Agent and Trustee
(as defined therein), the Company and the Guarantors (as defined therein).

 

“Notified Body” means an organization that has been accredited by a Member State
(Competent Authority) of the European Union to assess whether a product meets
the

 

11

--------------------------------------------------------------------------------


 

European Council Directives, such as European Council Directive, 93/42/EEC, in
support of CE marking, including assessing the manufacturer’s conformity to the
essential requirements list in such directive(s).

 

“Old Senior Note Agreement” means the Indenture, dated as of December 11, 2006,
as amended, supplemented or otherwise modified from time to time, including the
Supplemental Indenture, dated as of May 12, 2011, by and among the Company, the
Guarantors (as such term is defined therein) and Deutsche Bank National Trust
Company, as successor to Wells Fargo Bank, N.A., as trustee.

 

“Order” means any decision, decree, order, writ, judgment, stipulation, award,
injunction (whether temporary, preliminary or permanent), temporary restraining
order or other order in any suit or proceeding by any Governmental Entity.

 

“Owned Intellectual Property” means all Product Intellectual Property in any
jurisdiction which any of the Manufacturer Parties or the Company Subsidiaries
owns or in respect of which it is empowered to grant a license, prior to or
during the term of this Agreement, and which is required by, or reasonably
necessary for, Distributor to exercise rights and carry out its obligations
defined in this Agreement.

 

“Parties” has the meaning ascribed to such term in the Preamble of this
Agreement, except that solely for purposes of ARTICLE XIII, “Parties” shall
include the Company Subsidiaries.

 

“Patent” means any patent, including any utility model and utility patent and
design patent, any modification, division, continuation, continuation-in-part,
extension, reissue, reexamination and renewal of any of the foregoing, patents
of addition and patents of importation, in each case including any application
therefor, that is issued by, or pending before, any patent office in any
jurisdiction.

 

“Patent Claim” means either (a) a claim of an allowed or issued Patent that has
not been held to be invalid by a Governmental Entity or a court of competent
jurisdiction in any unappealable or unappealed decision or (b) a claim of a
Patent application that is pending and that has not been abandoned or finally
rejected without the possibility of appeal or re-filing.

 

“Permits” has the meaning ascribed to such term in Section 8.5.

 

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a joint venture, a trust, a business trust,
cooperative, foreign trust or foreign business organization or any other entity
or organization known to Law, including a

 

12

--------------------------------------------------------------------------------


 

Governmental Entity and the heirs, executors, administrators, legal
representatives, successors and assigns of the “Person” when the context so
permits.

 

“Product” means Quill™ for all applications and indications as more fully
described on Schedule C attached hereto (as may be amended by mutual agreement
of the Parties in writing), which are Manufactured in accordance with the
Specifications, branded for Distributor or any of its Affiliates, are to be
distributed solely by Distributor, any of its Affiliates or their respective
Sublicensees and have been Launched.  For clarification, “Product” shall include
the Initial Products and any Future Products.

 

“Product Intellectual Property” means the Intellectual Property, in any
jurisdiction, that is owned or used by Manufacturer or the Company Subsidiaries
in order for Manufacturer to make, have made, use, sell, offer to sell or import
the Product.

 

“Product Know-How” means any and all Know-How relating to the development,
Manufacture, purchase, sale or use of any Product, including operation manuals
and specifications, algorithms, drawings, maintenance schedules and protocols of
any machinery and components used to Manufacture Product, qualifications
(including installation qualifications, operational qualifications and
performance qualifications), the Design History File, the Device Master Record,
biological materials and other materials and compositions which are reasonably
related thereto.

 

“Projected Forecast” means a non-binding written rolling global forecast of
Distributor’s expected requirements for each of the respective Products (by SKU)
during the twelve (12) months following delivery of such forecast, and prepared
by Distributor in good faith.

 

“Public Official” means: (a) any officer, employee or representative of any
Governmental Entity; (b) any officer, employee or representative of any
commercial enterprise that is owned or controlled by a Governmental Entity,
including any state-owned or controlled veterinary or medical facility; (c) any
officer, employee or representative of any public international organization,
such as the African Union, the International Monetary Fund, the United Nations
or the World Bank; (d) any Person acting in an official capacity for any
Governmental Entity, enterprise, or organization identified above; or (e) any
political party, party official or candidate for political office.

 

“Qualifying Jurisdiction” has the meaning ascribed to such term in
Section 4.11(b).

 

“Quality Agreement” has the meaning ascribed to such term in the Recitals of
this Agreement.

 

13

--------------------------------------------------------------------------------


 

“Quality System Regulations” or “QSRs” means 21 C.F.R. Part 820 which sets forth
the cGMP requirements that govern the methods used in, and the facilities and
controls used for, designing, Manufacturing, packaging, labeling, storing,
installing, and servicing of medical devices intended for human use, or the
equivalent Law as required by an FDA Counterpart.

 

“Quarterly Financial Statements” has the meaning ascribed to such term in
Section 6.5(b).

 

“Quill™” means any product reflected or embodied in the Acquired Intellectual
Property (as defined in the Asset Sale and Purchase Agreement) as of the Closing
Date, including, but not limited to, [***](4).

 

“Quill Trademarks” means Quill™, Monoderm™ and any other Trademarks used by
Manufacturer or the Company Subsidiaries specifically in the Commercialization
of Quill™.  For the avoidance of doubt, the Quill Trademarks shall not include
the Trademarks set forth on Schedule D attached hereto.

 

“Raw Materials” mean the materials, components and packaging required to
Manufacture any Product in accordance with the Specifications.

 

“Representatives” means, with regard to any specified Person, such Person’s
directors, officers, partners, members, employees, agents, representatives,
financial advisors, lenders, consultants, accountants and attorneys.

 

“Royalty” means any royalty payable by Distributor pursuant to the License
Agreement, which is allocable to the distribution of Products Manufactured
solely by Distributor and/or its Sublicensees.

 

“Service Level Agreement” has the meaning ascribed to such term in the Recitals
of this Agreement.

 

“SKU” means stock-keeping unit.

 

“Specifications” mean the specifications for the design, composition, product
safety assurance, Manufacture, packaging, and/or quality control of any Product,
as set forth on

 

--------------------------------------------------------------------------------

(4)         Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

14

--------------------------------------------------------------------------------


 

Schedule E attached hereto, as the same may hereafter be modified by mutual
agreement in writing.

 

“Steering Committee” has the meaning ascribed to such term in Section 5.1.

 

“Sublicensee” means any Person (including any Third Party or Affiliate of a
Party) granted a sublicense (including any sublicense under a sublicense to an
intermediary Person) or other right, such as the sublicense or right to
Manufacture, package, finish, or otherwise deal with one or more Products. 
“Sublicense” shall have a correlative meaning.

 

“Subsidiary” means, with respect to any Person, an Affiliate of such Person
which (a) if a corporation, a majority of the total voting power of shares of
stock entitled to vote in the election of directors, managers or trustees
thereof is at the time owned, controlled or held, directly or indirectly, by
such Person or one or more subsidiaries of such Person or a combination thereof
or (b) if a limited liability company, partnership, association, trust or other
business entity (other than a corporation), a majority of the partnership or
other similar ownership interests thereof is at the time owned, controlled or
held, directly or indirectly, by such Person or one or more subsidiaries of such
Person or a combination thereof, and for this purpose, a Person or Persons own a
majority ownership interest in such a business entity (other than a corporation)
if such Person or Persons shall be allocated a majority of such business
entity’s gains or losses or shall be a, or control any, managing director,
managing member or general partner of such business entity (other than a
corporation).  The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.

 

“Term” has the meaning ascribed to such term in Section 12.1.

 

“Territory” means worldwide.

 

“Third Party” means any Person other than Manufacturer or Distributor or any of
their respective Affiliates.

 

“Third Party Claim” has the meaning ascribed to such term in Section 10.3.

 

“Trademarks” means the trademarks, applications for trademarks, slogans,
artwork, trade names, service marks, certification marks, assumed name, trade
dress, logo or other identifying indicia including all applications for
registration therefor, and all registrations, renewals, modifications and
extensions thereof.

 

“Transfer Price” has the meaning ascribed to such term in Section 2.4.

 

15

--------------------------------------------------------------------------------


 

“Transition Period” means the period commencing on the date that the Equipment
is delivered to Distributor and installed at Distributor’s [***](5) pursuant to
Section 6.3(b) of the Asset Sale and Purchase Agreement and expiring no less
than [***](5) thereafter and no more than [***](5) thereafter, as determined by
Distributor in its sole discretion.

 

“Young Persons Policy” has the meaning ascribed to such term in Section 7.2.

 

“YTD LIFR” has the meaning ascribed to such term in Section 2.9.

 

ARTICLE II

 

SUPPLY OF PRODUCT

 

Section 2.1                                    Co-Exclusive Rights.  During the
Term, and subject to the remainder of this Section 2.1, Manufacturer hereby
grants to Distributor the sole co-exclusive right to use, import, promote,
market, distribute, sell or offer for sale the Products within the Territory. 
Upon expiration or termination of this Agreement, Distributor’s sole
co-exclusive right within the Territory set forth in this Section 2.1 shall
become non-exclusive and expire upon the later of (a) the date of last sale by
Distributor, its Affiliates or Covered Contractors, of Products in stock at the
time of the expiration or termination of this Agreement or (b) the fulfillment
of all of Distributor’s warranty obligations respecting such Products, which
obligations require the use, import or distribution of the Products. 
Manufacturer further grants to Distributor the right to grant sublicenses under
Distributor’s rights set forth in this Section 2.1 to its Affiliates or Third
Parties.  During the Term, Manufacturer and its Affiliates shall not directly or
indirectly Manufacture the Product for or to anyone other than Distributor.

 

Section 2.2                                    Supply and Specifications.

 

(a)                       During the Term, Manufacturer shall supply Distributor
(and its Affiliates) with all of those quantities of Product as ordered by
Distributor (and its Affiliates) pursuant to this Agreement.  Each Product sold
hereunder shall conform to the Specifications for such Product and be supplied
to Distributor in accordance with the terms of this Agreement.

 

(b)                       If the Parties agree in writing to make any changes to
the Specifications of any Product pursuant to the Quality Agreement, then the
Parties shall promptly implement such changes and Schedule E hereto shall be
deemed amended automatically to include such changes.

 

--------------------------------------------------------------------------------

(5)         Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

16

--------------------------------------------------------------------------------


 

(i)             To the extent Future Products are subsequently developed under
the terms and conditions agreed upon by the Parties pursuant to a Future Product
Development Agreement, if applicable, Schedule E hereto shall be deemed amended
automatically to include the final written Specifications for each such Future
Product.

 

(ii)          In the event Manufacturer or Distributor desires to modify the
Specifications, such Party shall present the proposed modification in writing to
the other Party, who will then have twenty (20) Business Days to review such
initial proposal and provide an initial response, including any follow-up
measures or additional review that may be required.  If each of the Parties
agrees in writing to the proposed modification, then Schedule E hereto shall be
deemed to be amended automatically and restated, as necessary to include such
modified Specifications.

 

Section 2.3                                    Launches of Initial Products.

 

(a)                       In consideration for Manufacturer’s efforts to supply
Products to Distributor pursuant to the terms of this Agreement, Distributor
shall pay to Manufacturer the following amounts (the “Consideration”) in U.S.
dollars by wire transfer of immediately available funds to the bank account
specified by Manufacturer prior to the date of this Agreement, which account may
be changed by Manufacturer by written notice at least ten (10) Business Days
prior to the applicable Launch Dates specified in this Section 2.3 in the
following manner:

 

(i)             $7 million no later than ten (10) Business Days following the
Launch Date of the Initial Bi-Directional Product; and

 

(ii)          $2.5 million no later than ten (10) Business Days following the
Launch Date of the SKUs constituting the [***](6) Product as identified on
Schedule A-2; provided that such Launch Date occurs on or prior to [***](6) (for
the avoidance of doubt, Distributor shall not be obligated to make the payment
to Manufacturer pursuant to this Section 2.3(a)(ii) if the Launch Date of the
[***](6) Product occurs after [***](6), but if such Launch Date occurs on or
prior to such date, then payment shall be made pursuant to this
Section 2.3(a)(ii), regardless of whether payment is required pursuant to
Section 2.3(a)(iii)); and

 

(iii)       $2.5 million no later than ten (10) Business Days following the
Launch Date of all SKUs constituting the[***] (6) Product as set forth on
Schedule A-2 (including the SKUs constituting the [***](6) Product and the

 

--------------------------------------------------------------------------------

(6)         Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

17

--------------------------------------------------------------------------------


 

other SKUs set forth on Schedule A-2); provided that such Launch Date occurs on
or prior to [***](7) (for the avoidance of doubt, Distributor shall not be
obligated to make such payment to Manufacturer pursuant to this
Section 2.3(a)(iii) if the Launch Date of the [***](7) Product occurs after
[***](7), and any payment made pursuant to this Section 2.3(a)(iii), if any,
shall be in addition to any payment required pursuant to Section 2.3(a)(ii)).

 

(b)                       The Parties acknowledge that Manufacturer has entered
into this Agreement with the anticipation of receiving the Consideration
provided for in Section 2.3(a).  The Parties acknowledge and agree, however,
that the Consideration are contingent upon satisfaction of conditions provided
for therein which may not be satisfied, and as a result, some or all of such
payments may not become obligations of Distributor (or its assigns) and may
therefore never be paid.  Manufacturer acknowledges that the possibility of
receiving the Consideration in accordance with the terms set forth in
Section 2.3(a) constitute sufficient consideration for entering into this
Agreement.  Neither Party has made a representation or warranty to the other
that any such conditions will be satisfied.  Accordingly, in the event such
conditions to any payments of Consideration are not met, no Party shall have any
recourse against the other Party hereunder unless there is an independent breach
of this Agreement.

 

Section 2.4                                    Transfer Prices.

 

(a)                       The transfer price (the “Transfer Price”) for each
type of Product delivered by Manufacturer to the carrier for shipment selected
by Distributor during the term of this Agreement shall be as set forth on
Schedule F attached hereto, as the same may hereafter be modified by mutual
agreement of the Parties in writing.  The Transfer Prices set forth therein
include all costs of sterilization and packaging in accordance with the
Specifications.  The Transfer Prices shall adhere to the guiding principles of
the Steering Committee set forth on Schedule G attached hereto (the “Guiding
Principles”).  Distributor shall pay Manufacturer the applicable Transfer Price
of each unit of Product shipped pursuant to this Agreement.

 

(b)                       At each meeting of the Steering Committee, the
Steering Committee shall review the Transfer Prices and each Party may produce
written independently verifiable documentation as to the change, if any, in the
costs of Raw Materials used by Manufacturer to Manufacture the Product or in
Manufacturer’s Manufacturing operations in connection with the Product.  The
Steering Committee shall negotiate in good faith to agree on whether an increase
or decrease in the Transfer Prices of any of the Products is appropriate given
such change.  An adjustment to the Transfer Price of any Product shall be
considered by the Parties only to the extent that any changes in Manufacturer’s
direct costs relate to or affect the variable cost per unit of such Product.  In
addition, any increase in the Transfer Price of any Product proposed by
Manufacturer

 

--------------------------------------------------------------------------------

(7)         Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

18

--------------------------------------------------------------------------------


 

pursuant to this Section 2.4 shall be considered by the Parties only if
Distributor, after having received consent from Manufacturer, has been provided
the opportunity to negotiate in good faith with Manufacturer’s suppliers,
alternative suppliers or Covered Contractors, for a period of ninety (90) days
from the date such increase is first proposed by Manufacturer, to obtain a fair
market price for the Raw Materials and any other such costs relating to such
Product.

 

Section 2.5                                    Payment Terms.  Distributor shall
pay all invoices issued by Manufacturer within [***](8) after receipt of such
invoice.  In order to support timely invoice processing, Manufacturer shall use
commercially reasonable efforts to ensure that (a) the quantity of Products
shipped does not exceed the quantity of Products ordered pursuant to the
relevant purchase order, (b) the invoice sent by Manufacturer to Distributor
reflects the correct Distributor purchase order number to which it relates, (c)
the Transfer Prices on the invoice matches the Transfer Prices reflected on the
Distributor’s purchase order to which it relates and (d) each invoice shall
reflect no more than one purchase order number.  Any payment on a purchase order
made in full [***](8).  Distributor shall remit payment by electronic bank
transfer for each respective purchase order of Products that it places pursuant
to this Agreement within terms of its receipt of such ordered Products (and
applicable invoices therefor); provided that such Products comply with the terms
of this Agreement.

 

Section 2.6                                    Taxes.  Distributor shall make
all payments under this ARTICLE II to Manufacturer under this Agreement without
deduction or withholding for taxes, except to the extent that any such deduction
or withholding is required by Law in effect at the time of payment.  Any tax
required to be withheld on amounts payable under this Agreement shall promptly
be paid by Distributor on behalf of Manufacturer to the appropriate Governmental
Entity, and Distributor shall furnish Manufacturer with proof of payment of such
tax.  Any such tax required to be withheld will be an expense of and borne by
Manufacturer.

 

Section 2.7                                    Forecasts.

 

(a)                       Beginning three (3) months prior to the Launch of
either the Initial Bi-Directional Product or Initial [***](8) Product (whichever
is earlier), and, thereafter, monthly during the Term, Distributor shall provide
Manufacturer a Projected Forecast for such Product for planning purposes.

 

(b)                       Both Manufacturer and Distributor shall participate in
a series of inventory and production planning meetings scheduled at regular
intervals during the Term.  The purpose of these meetings shall be to discuss
quality systems and operations planning.  Each Party agrees to ad hoc meetings
as reasonably necessary.

 

--------------------------------------------------------------------------------

(8)         Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

19

--------------------------------------------------------------------------------


 

(c)                        Notwithstanding anything in this Agreement to the
contrary, during the Transition Period, all of the Products required by
Distributor is to be Manufactured solely by Manufacturer.

 

Section 2.8                                    Purchase Orders.  Distributor
shall place binding purchase orders with Manufacturer for Products by written or
electronic purchase order (or by any other means agreed to by the Parties),
which shall be placed at least [***](9) days prior to the requested delivery
date, unless Manufacturer explicitly agrees to accept a purchase order with a
shorter lead time.  The Parties acknowledge that in no event shall Distributor
be obligated to purchase or have any liability in respect of any specific amount
of Product under this Agreement, except for the quantities which Distributor
shall actually order through such binding purchase order as set forth in the
preceding sentence and as required pursuant to Section 2.15(d).  The delivery
period shall be counted from the date the purchase order was issued to the date
the shipment is received at a distribution center location as specified by
Distributor and designated in the “ship to” section on such purchase order.  All
Products ordered by Distributor under this Agreement shall be delivered on or
before the delivery date set forth in the purchase order, but in no event shall
Products be delivered to Distributor earlier than five (5) Business Days prior
to such delivery date.

 

Section 2.9                                    Manufacturing Capacity.  Subject
to the remainder of this Section 2.9, Manufacturer warrants to Distributor that,
from and after the Launch Date of each Product, Manufacturer will have
sufficient capacity at its Manufacturing facilities and the facilities of its
Covered Contractors and the suppliers to such contractors to Manufacture and
deliver the quantities of such Product requested by Distributor pursuant to the
most recent Projected Forecast (as it may be revised and updated on a monthly
basis).  To the extent Distributor places a purchase order for quantities of
Product for any month in excess of [***](9), Manufacturer shall use commercially
reasonable efforts to fulfill such order, but in no event shall Manufacturer be
liable for or have any obligation with respect to any failure to deliver Product
in quantities in excess of [***](9), except to the extent caused by the gross
negligence or willful misconduct of Manufacturer; provided that if Distributor
places a purchase order for quantities of Product that would cause such
Product’s Maximum Capacity to be exceeded for any month and Manufacturer submits
or has submitted a written proposal to the Steering Committee for expansion of
its Manufacturing capacity pursuant to Section 2.15(e) which, at the time such
purchase order was placed by Distributor, is (a) not approved, or remains under
consideration, by the Steering Committee, Manufacturer shall be liable for and
have obligation with respect to such purchase order only for the maximum number
of units that would not cause such Product’s Maximum Capacity to be exceeded for
such month, or (b) approved by the Steering Committee, Manufacturer shall be
liable for the fulfillment of purchase orders placed after the Steering
Committee has approved of such proposal and the period of time for
implementation of such proposal as specified by the Steering Committee has
passed.  Subject to the preceding sentence, Manufacturer warrants to Distributor
that, to the extent Distributor places timely purchase orders for quantities of
Product, its Manufacture and delivery of Product to Distributor shall be

 

--------------------------------------------------------------------------------

(9)         Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

20

--------------------------------------------------------------------------------


 

sufficient for Distributor to fully and timely satisfy a line item fill rate
(“YTD LIFR”) of at least [***](10) during each of the periods beginning from the
first day of the applicable calendar year through the end of each month on a
rolling monthly basis during the Term.  “Maximum Capacity” means [***](10).

 

Section 2.10                             [Intentionally Omitted].

 

Section 2.11                             Past Due Orders.  In the event that
Manufacturer misses or becomes aware that it will miss a previously agreed
delivery date, Manufacturer shall notify Distributor promptly.  Manufacturer
shall furnish Distributor a listing of such delinquent orders, if any, on a
weekly basis, along with Manufacturer’s latest schedule for fulfilling those
orders.  [***](10)

 

Section 2.12                             Conflicts.  To the extent of any
conflict or inconsistency between this Agreement and any purchase order,
purchase order release, confirmation, acceptance or any similar document, the
terms of this Agreement shall govern.

 

Section 2.13                             Delivery.  All charges for packing
(including, but not limited to, freight packing, bulk packaging and individual
Product packaging), hauling, storage and bar coding as set forth in Section 2.14
shall be included in the Transfer Price.  [***](10)  A Certificate of Analysis
and an Advanced Shipping Notice in the form attached hereto as Exhibit A (the
“ASN”) shall be sent to Distributor for each Product before its shipment.  All
shipments must also be accompanied by a packing slip that describes the contents
therein, states the purchase order number and shows the shipment’s destination,
and Manufacturer shall follow the Specifications set forth in Schedule E. 
Manufacturer agrees to promptly forward the original bill of lading or other
shipping receipt for each shipment in accordance with Distributor’s
instructions.  Manufacturer shall pack all Products ordered hereunder in
accordance with the applicable Specifications and in a manner suitable for
shipment and sufficient to withstand the effects of shipping, including handling
during the loading and unloading process.  Manufacturer further agrees to
promptly render correct and complete invoices to Distributor after the shipment
of Product has left Manufacturer’s dock.

 

Section 2.14                             Shipment.  Product shall be delivered
to the point of use to any of Distributor’s distribution centers specified by
Distributor and shown on the purchase order.  Title and risk of loss with
respect to the Product shall transfer to Distributor upon delivery by
Manufacturer to the carrier for shipment selected by Distributor.

 

Section 2.15                             Transition Period.

 

(a)                       Subject to the provisions of this Section 2.15,
Manufacturer shall be obligated to Manufacture and supply Product in accordance
with the provisions of this Agreement.  Manufacturer shall meet with
Representatives of Distributor on at least a

 

--------------------------------------------------------------------------------

(10)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

21

--------------------------------------------------------------------------------


 

monthly basis during the Term to share information with Distributor regarding
its process for Manufacturing Product and all related Product Intellectual
Property and shall permit such Representatives to visit Manufacturer’s
Manufacturing facilities to observe its operations during regular business hours
and upon reasonable advance notice.

 

(b)                       Manufacturer shall cooperate in good faith with
Distributor, at Distributor’s sole cost, to enable Distributor, its Affiliates
or Covered Contractors designated by Distributor to have the capability to
Manufacture the Product, no later than the expiration of the Transition Period. 
Such cooperation shall include, but not be limited to, training sessions from
Manufacturer’s employees or Covered Contractors who are substantively familiar
with the Product Know-How, and efforts to assist Distributor in establishing
Distributor’s Device Master Record for the Products and any other regulatory
submissions that may be required or recommended to enable Distributor, its
Affiliates or Covered Contractors designated by Distributor to have the
capability to Manufacture the Product in accordance with the terms of this
Section 2.15.

 

(c)                        In no event shall a Product Manufactured by
Distributor be sold commercially prior to the expiration of the Transition
Period.

 

(d)                       Distributor hereby agrees that for the [***](11) after
the expiration of the Transition Period, Distributor shall be required to place
binding cumulative purchase orders with Manufacturer for quantities of Product
equal to at least [***](11) of the aggregate quantity of Products ordered from
Manufacturer in the final [***](11) of the Transition Period.

 

(e)                        In the event Manufacturer determines that additional
equipment, Manufacturing space, labor or other expansions to Manufacturing
capacity are required to produce Product in excess of the Maximum Capacity of
the Products for Distributor, Manufacturer may submit to the Steering Committee
written proposals for the purchase, lease, hiring or other actions to be taken
to expand its Manufacturing capacity.  If the Steering Committee approves such
proposal, then in addition to any other terms that may be approved by the
Steering Committee, Distributor shall be responsible for the purchase of
equipment listed on Schedule H; provided that Manufacturer hereby agrees that at
the expiration of the Transition Period, such equipment purchased by Distributor
shall be delivered to Distributor at times and locations specified by
Distributor and at Distributor’s cost.  Title to such equipment shall, at all
times, remain in Distributor, and Manufacturer hereby agrees that it shall have
no right, title or interest therein other than the right to use such equipment
for the Manufacture of Product in accordance with the terms of this Agreement. 
Such equipment shall be clearly labeled as belonging to Distributor and

 

--------------------------------------------------------------------------------

(11)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

22

--------------------------------------------------------------------------------


 

Manufacturer shall not make any action to hold itself out to any creditor or
other Third Party as having any right, title or interest therein.  Distributor
shall be entitled to file a financing statement under applicable Personal
Property security Laws to record its ownership interest of such equipment.

 

(f)                         [***](12)

 

(g)                        Any additional terms governing the enabling of
Distributor, its Affiliates or its Covered Contractors to have the capability to
Manufacture the Product (including any change to the duration of the Transition
Period) shall be determined by the Steering Committee.

 

ARTICLE III

 

REGULATORY AND QUALITY OBLIGATIONS OF THE PARTIES

 

Section 3.1                                    Regulatory Submissions.

 

(a)                       During the Term, Manufacturer, either directly or
through a designated Third Party, shall prepare and maintain, at Manufacturer’s
expense, all technical files and submissions necessary to obtain and maintain
all necessary approvals or clearances required to sell the Products in the U.S.
and the European Union, including (i) 510(k) Clearance, Pre-Market Approval, CE
Certificates, Design Examination Certificates and the relevant country
registration approvals and related submissions and letters to file, and
(ii) Product qualifications, verifications, validations and design control, that
may be required for approval of the development, Manufacturing or
Commercialization of any Products.  Manufacturer shall (A) provide Distributor
with copies of all such proposed submissions in advance and a reasonable
opportunity to review and comment on any such submissions and (B) shall not
submit any proposed submissions without Distributor’s prior written approval and
consent, which shall not be unreasonably withheld or delayed.  During the Term,
Manufacturer shall also permit, where reasonably possible, Distributor to
participate in all meetings with the FDA or FDA Counterpart, as applicable,
relating to any such approvals or clearances.

 

(b)                       Manufacturer shall, and shall cause its Affiliates to,
provide to Distributor such information as Distributor may reasonably request,
in each case, to permit Distributor to prepare and maintain all technical files
and submissions necessary to obtain and maintain all necessary approvals or
concurrences required to develop, Manufacture and Commercialize the Products in
the Territory, including (i) 510(k) Clearance, Pre-Market

 

--------------------------------------------------------------------------------

(12)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

23

--------------------------------------------------------------------------------


 

Approval, CE Certificates, Design Examination Certificates and the relevant
country registration approvals and related submissions and letters to file, and
(ii) Product qualifications, verifications, validations and design control
(including, but not limited to, Distributor’s own Device Master Record and
Design History File for Products), that may be required for approval of any
Products; provided that in the event there are changes in applicable Law or
requests from a Governmental Entity that require Distributor or its Affiliates
to obtain additional information relating to the Products, Distributor shall
have the right to request, and Manufacturer shall use commercially reasonable
efforts to provide, additional information reasonably required to satisfy any
such requirements.

 

Section 3.2                                    Disposition of Defective
Product.  Without prejudice to any other remedy which Distributor may have,
Manufacturer shall replace, at its own cost and expense, including reimbursement
of freight and disposition costs (including costs of notifications, rework of
materials, additional labor costs and scrap costs) incurred by Distributor,
Product that fails to comply with the Specifications or is defective. 
Distributor shall promptly notify Manufacturer in writing of the existence and
nature of any non-compliance or defect which comes to its attention and
Manufacturer shall have ten (10) days from receipt of such written notification
to inspect such defective Product or provide Distributor with detailed written
instructions to return or dispose of such defective Product.  Distributor shall
have no obligation to pay for any Product that is subject to such claim of
non-compliance or defect, unless such claim is resolved in Manufacturer’s favor
either pursuant to Section 3.3 or upon mutual agreement between Distributor and
Manufacturer.  If Manufacturer fails to so inspect or instruct Distributor as to
the disposition of such defective Product within ten (10) days after receipt of
written notification of non-compliance or defect, Distributor may dispose of
such defective Product as it sees fit and Manufacturer shall promptly
(a) reimburse Distributor for all direct, out-of-pocket costs incurred by
Distributor in respect of such return or disposition, and (b) replace such
defective Product at its own cost and expense.

 

Section 3.3                                    Independent Testing.  If, after
Manufacturer’s inspection of any Product, the Parties disagree as to whether
such Product conforms to the Specifications or whether the Product is defective,
either Party may deliver the Product to an independent Third Party laboratory,
mutually and reasonably acceptable to both Parties, for analytical testing to
confirm the Product’s conformity to the Specifications or the presence or
absence of defects.  All costs associated with such Third Party testing shall be
at Distributor’s expense unless the tested Product is determined by such Third
Party to be defective or not in conformity with the Specifications, in which
case, all such costs (including reimbursement of freight and disposition costs)
shall be promptly paid by Manufacturer.  No inspection or testing of or payment
for Product by Distributor or any Third Party agent of Distributor shall
constitute acceptance by Distributor thereof pursuant to Section 2.14, nor shall
any such inspection or testing be in lieu or substitution of any obligation of
Manufacturer for testing, inspection and quality control as provided in the
Specifications, the Quality Agreement or under applicable Laws.

 

Section 3.4                                    Notice of Audits and Inquiries.

 

(a)                       Manufacturer agrees to promptly notify Distributor of
any audit requested by the FDA, a FDA Counterpart or any other Governmental
Entity, of its facilities

 

24

--------------------------------------------------------------------------------


 

used for the Manufacture of the Products, or any request for information from
the FDA, a FDA Counterpart or any other Governmental Entity, related to the
Manufacture of Products, as soon as practicable after Manufacturer receives
notice of such audit or request, but in any case no later than (i) two (2) days
following the delivery or receipt of such request, if such request is written
and (ii) one (1) day following the delivery or receipt of such request, if such
request is not written.

 

(b)                       Manufacturer agrees to provide Distributor with copies
of all other correspondence from the FDA, a FDA Counterpart or any other
Governmental Entity relating to the Products within one (1) week following the
receipt of such correspondence.

 

(c)                        Manufacturer agrees to (i) provide Distributor with
copies of all of its correspondence relating to the Product in advance of any
delivery to the FDA, a FDA Counterpart or any other Governmental Entity and a
reasonable opportunity to review and comment on any such correspondence and
(ii) shall consider in good faith all comments and input made by Distributor
with respect thereto.

 

ARTICLE IV

 

ADDITIONAL OBLIGATIONS

 

Section 4.1                                    Sales of Products.  All business
decisions, including the sale, price, quantities and promotion of any Product
supplied to Distributor under this Agreement shall be within the sole discretion
of Distributor.  Manufacturer agrees that payment by Distributor to Manufacturer
of the Transfer Prices set forth in Section 2.4 shall constitute complete
satisfaction of any duty, whether express or implied, which could be imposed
upon Distributor to commercially exploit its rights under this Agreement and are
accepted by Manufacturer in lieu of any best efforts, reasonable efforts or
other subjective diligence obligations on the part of Distributor.  Manufacturer
agrees that there can be no assurance that any level of sales of Product will be
achieved.

 

Section 4.2                                    Competing Products.  Except for
the obligations and restrictions expressly set forth in this Agreement and the
Confidentiality Agreement, nothing in this Agreement shall be construed to
restrict the right of any Party or its Affiliates to engage in any business
activity, investment or other opportunity anywhere in the world.  The Parties
understand and agree that this Agreement confers no rights and imposes no
obligations on either Party except for the rights and obligations expressly
stated in this Agreement.  Each Party acknowledges and agrees that the other
Party and its Affiliates have been, are and will continue to be, actively
involved in the design, development, Manufacturing, Commercialization,
acquisition, marketing, licensing, promotion, sale and/or distribution of
products in the Field (including the Product or Quill™, as applicable), as well
as products which compete directly with the Product or Quill™ throughout and
after the Term.

 

25

--------------------------------------------------------------------------------


 

Section 4.3                                    New Products.

 

(a)                       [***](13)

 

(b)                       At such time as Manufacturer develops the design
specifications for a prototype of a New Product, Manufacturer shall contact
Distributor and provide a report to Distributor detailing such specifications. 
Distributor may, at its option, suggest improvements or modifications to such
design.

 

(c)                        At such time as Manufacturer submits a
510(k) Clearance application, Premarket Approval Application or application for
Design Examination Certificate or CE Certificate (or reaches the equivalent
stage of development outside the U.S. or European Union) to the FDA or FDA
Counterpart, as applicable, regarding a New Product, it shall send Distributor a
notice (the “New Product Notice”) of such submission, which describes the New
Product in reasonable detail.  [***](13)

 

(d)                       [***](13)

 

Section 4.4                                    Packaging Material and Other
Product-Related Materials.

 

(a)                       To the extent Distributor provides Manufacturer with
package labeling, Distributor shall have the right to determine the trade dress
and the look and feel of the package labeling of Product (subject to the
information provided by Manufacturer pursuant to Section 4.5(d) and
Section 4.5(e) below) and Manufacturer shall be responsible for the appearance,
text, content and regulatory compliance of all package labeling of that is used
in connection with the Product sold to Distributor pursuant to this Agreement. 
Manufacturer shall ensure that the package labeling of each such Product has
been approved by Distributor (or one of its Affiliates as designated by
Distributor), in writing prior to the use of such labeling, which approval shall
be granted or withheld in Distributor’s or such Affiliate’s sole discretion. 
[***](13)

 

(b)                       [***](13)

 

Section 4.5                                    Provision of Information by
Manufacturer.  Manufacturer shall, and shall cause its Affiliates (including the
Company Subsidiaries) to, at the request of Distributor, provide Distributor
with the following information in writing at no cost to Distributor, in each
case with respect to Quill™ and the Product (to the extent in existence at the
time of such request):

 

--------------------------------------------------------------------------------

(13)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

26

--------------------------------------------------------------------------------


 

(a)                       data, descriptions, processes, photographs and
statements of claims for safety, efficacy or performance;

 

(b)                       the Design History File, Device Master Record and
Device History Record, including as related to Raw Materials (to the extent such
Raw Materials are provided by Manufacturer or its Affiliates) thereof;

 

(c)                        copies of all U.S. and foreign regulatory
submissions, including submissions for 510(k) Clearance, Pre-Market Approval,
Design Examination Certificate and CE Certificate;

 

(d)                       any labeling, inserts, instruction for use, sales
literature focused substantially on technical information, customer instruction
or other materials prepared by Manufacturer or its Affiliates for Distributor
review (it being understood and agreed that no such review shall relieve
Manufacturer of responsibility for the accuracy of such materials);

 

(e)                        claim support for any claims, indications, or other
representations included in any labeling, inserts, instructions for use,
customer instruction or other materials prepared by Manufacturer or its
Affiliates (it being understood and agreed that in the event Distributor
reasonably disagrees with any such claims, indications, or other
representations, Manufacturer shall modify the same in a manner agreeable to
both Parties); and

 

(f)                         copies (including electronic copies) of all training
materials and other technical materials developed by Manufacturer or its
Affiliates;

 

in each case, Manufacturer shall promptly notify Distributor of any
modifications, changes or updates to the information provided in any of the
foregoing, including furnishing Distributor, on a reasonably timely basis, with
copies (or if not written, inform Distributor) of notices, inquiries or other
communications related to the foregoing.

 

Section 4.6                                    Improvements.  Either Party may
submit to the Steering Committee written proposals for the adoption,
implementation or development of an Improvement of the Product.  In no event
shall (a) any such Improvement be implemented or made by Manufacturer or
demanded by Distributor, (b) the Specifications be modified to reflect the
foregoing in clause (a), or (c) the Transfer Price to be charged for such
Product be revised, in each case without the approval of the Steering
Committee.  Manufacturer further agrees that it shall not make any changes or
modifications to (i) the Manufacturing line, (ii) Manufacturing location,
(iii) method or process of Manufacturing any Product delivered to Distributor or
(iv) the Raw Materials used to Manufacture or produce such Product, in each case
without prior written notification to and approval from Distributor.  In the
event of any such change or modification, Distributor shall establish an
appropriate qualification protocol, and Distributor

 

27

--------------------------------------------------------------------------------


 

and Manufacturer shall determine an appropriate inventory level for the
pre-change Product in order to cover ongoing requirements during the
qualification process.  The ownership of any Intellectual Property rights to any
such Improvements developed shall be determined by the Steering Committee prior
to the implementation of such Improvement or as otherwise agreed to in a Future
Product Development Agreement relating specifically to such Improvement.

 

Section 4.7                                    Cost Reduction Review.

 

(a)                       During the Term, Manufacturer agrees to make all
commercially reasonable efforts to achieve cost reductions in cooperation with
Distributor through the continuous improvement of Manufacturer’s Manufacturing,
procurement and supply processes of the Product in addition to any other general
improved efficiencies achieved by Manufacturer such as those based on labor
efficiencies and volume.  Notwithstanding the foregoing, Manufacturer shall in
no event modify or substitute any Raw Materials, components or processes used in
the production, procurement or supply of any Product without the prior written
consent of Distributor (such consent not to be unreasonably withheld or
delayed).  No such change shall in any way affect the safety or quality of any
Product, and all such changes shall conform to a Quality System Regulation
compliant change control process mutually agreed to by Manufacturer and
Distributor and which complies with such Quality System Regulations.

 

(b)                       In connection with such continuous improvement
efforts, Manufacturer and Distributor agree to cooperate in good faith to
attempt to identify cost reduction opportunities of at least [***](14) (or other
percentage as approved by the Steering Committee) during any given calendar
year.

 

(c)                        Any cost improvement projects related to
Manufacturer’s Manufacture of Product, including its Manufacturing, procurement
and supply processes, shall be reviewed with the Steering Committee and any
material cost savings achieved through such projects shall be shared with
Distributor through adjustments to the Transfer Prices.

 

Section 4.8                                    Development Capacity. 
Manufacturer agrees that it shall maintain its capability to meet Distributor’s
research and development requests for the development of Initial Products as
reasonably requested by Distributor and Future Products as determined by the
Steering Committee.  The roles and titles of the manager-level employees of
Manufacturer related to the Business are specified on Schedule I attached hereto
(the “Business Employees Baseline”).  Manufacturer shall provide Distributor
with an updated schedule at least semi-annually during the Term, identifying any
changes in the roles and titles of the employees then

 

--------------------------------------------------------------------------------

(14)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

28

--------------------------------------------------------------------------------


 

employed by Manufacturer related to the Business and this Agreement relative to
the Business Employees Baseline.

 

Section 4.9                                    Insurance.  During the Term and
until the second (2nd) anniversary of the date of the last sale by Distributor
of Products in stock at the time of the expiration or termination of this
Agreement, Manufacturer agrees to procure and maintain in full force and effect,
valid insurance policies in connection with its activities as contemplated
hereby which policies shall be in compliance with the Johnson & Johnson
Manufacturer Insurance Requirements previously provided by Distributor to
Manufacturer.  Upon Distributor’s request, Manufacturer shall provide to
Distributor a certificate of coverage or other written evidence reasonably
satisfactory to Distributor of such insurance coverage.

 

Section 4.10                             Confidentiality.  None of the Parties
or the Company Subsidiaries shall, and each Party and Company Subsidiary shall
cause its Representatives not to, for the duration of the Term and three
(3) years after the expiration of the Term, use or disclose to Third Parties any
Confidential Information of the other (except to the extent reasonably necessary
to exercise its rights or comply with its obligations under this Agreement);
provided, however, that Distributor may disclose Confidential Information of
Manufacturer or a Company Subsidiary to Distributor’s Affiliates, Sublicensees
and consultants if such Persons are informed of the confidential nature of such
information and are under an obligation to keep such information confidential. 
Confidential Information or any obvious modification thereof shall not include
information that (a) was already known to the receiving party at the time of its
receipt thereof, as evidenced by its written records or other competent
evidence, (b) is disclosed to the receiving party after its receipt thereof by a
Third Party who has a right to make such disclosure without violating any
obligation of confidentiality, (c) is or becomes part of the public domain
through no fault of the receiving party, (d) which is independently developed by
the receiving party, as evidenced by its written records or other competent
evidence or (e) is required to be disclosed to comply with any court of
competent jurisdiction or Order or with applicable Law; provided, that the
receiving party, where reasonably practicable, gives the other Party (or Company
Subsidiary, if applicable) timely notice of the contemplated disclosure and
provides such other Party (or Company Subsidiary, if applicable) the opportunity
to intervene to preserve the confidentiality of the Confidential Information.

 

Section 4.11                             Intellectual Property.

 

(a)                       Trademarks; Brand Name.

 

(i)             Distributor and its Affiliates shall have the right, but not the
obligation, to use the Quill Trademarks in the distribution, Manufacturing,
importing, promotion, marketing, selling, supporting, advertising and offering
for sale of the Products, Manufacturer and the Company Subsidiaries hereby grant
Distributor and its Affiliates a royalty-free, sub-licensable, right and license
to use the Quill Trademarks as a primary, sub-brand or otherwise in connection
with the distribution, Manufacturing, importing, promotion, marketing, selling,
supporting, advertising and offering for sale of the Products in the Territory,
which right and

 

29

--------------------------------------------------------------------------------


 

license shall expire on the date of the last sale by Distributor of Products in
stock at the time of the expiration or termination of this Agreement.  For
purposes of clarity, Distributor shall have the right to discontinue making
reference to any of the Quill Trademarks in connection with the Products and to
use its own or any other Trademarks in connection with the Products at any time.

 

(ii)          In using the Quill Trademarks, Distributor and its Affiliates
shall adhere to the standards that Distributor uses for its own Trademarks, as
well as any other trademark and branding guidelines agreed by the Steering
Committee.  One time per calendar year, upon the written request of
Manufacturer, Distributor shall provide Manufacturer with representative samples
of the marketing and advertising materials used by Distributor bearing a Quill
Trademark.

 

(iii)       Distributor has the right to select all Trademarks to be used for
Product sold by Distributor or any of its Affiliates in the Territory, including
Trademarks owned by Distributor, any of its Affiliates or that of a Third
Party.  Manufacturer and the Company Subsidiaries acknowledge that Distributor’s
Ethicon® trademark (or another Trademark designated by Distributor) may be the
primary brand name for the Product sold by Distributor and its Affiliates. 
Distributor shall also have the right to select, own and control any sub-brand
or other Trademarks used for the Product.  Manufacturer and the Company
Subsidiaries acknowledge Distributor’s and/or its Affiliates exclusive ownership
of such Trademarks and shall not directly or indirectly contest or aid in
contesting the validity, enforceability or ownership of such Trademarks or
acquire or assert any Trademark or other Intellectual Property or other
proprietary right in and to any of such Trademarks.

 

(b)                       Registration of Quill Trademarks.  Manufacturer and
the Company Subsidiaries, at their own cost and expense, shall be responsible
for the filing, registration, renewal and maintenance of all applications and
registrations for the Quill Trademarks for the Products reasonably needed to
protect such Quill Trademarks in the [***](15) (the “Qualifying
Jurisdictions”).  Manufacturer and the Company Subsidiaries shall use
commercially reasonable efforts to protect the Quill Trademarks for the Products
and pay all costs and expenses, including all government fees required to keep
in force the Quill Trademarks and any and all applications and registrations
therefor included in the Quill Trademarks in all such Qualifying Jurisdictions
and shall submit evidence to Distributor, upon request, that said government
fees have been timely paid and that the Quill Trademarks have been so
maintained.  In the event that Manufacturer or the applicable Company Subsidiary
is unable to obtain the registration of a Quill Trademark needed for the

 

--------------------------------------------------------------------------------

(15)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

30

--------------------------------------------------------------------------------


 

Product in a Qualifying Jurisdiction because of the prior right of a Third Party
after Manufacturer or the applicable Company Subsidiary has used commercially
reasonable efforts to obtain such registration, Manufacturer or the applicable
Company Subsidiary shall be permitted to abandon the application for such Quill
Trademark in that Qualifying Jurisdiction; provided that Manufacturer or the
applicable Company Subsidiary has sent Distributor written notice of said matter
at least ninety (90) days in advance of any such abandonment.  Manufacturer’s
and the Company Subsidiaries’ obligations pursuant to this Section 4.11(b) shall
expire on the date of the last sale by Distributor of Products in stock at the
time of the expiration or termination of this Agreement.

 

(c)                        Intellectual Property of Distributor.

 

(i)             Nothing contained herein shall be construed or interpreted to
grant to Manufacturer any right or license in any Intellectual Property owned or
controlled by Distributor or its Affiliates that is provided to Manufacturer by
Distributor under this Agreement, except as permitted by the License Agreement. 
Notwithstanding the foregoing, for the Term, Distributor hereby grants a
limited, royalty-free, non-exclusive, non-transferrable, non-sublicensable
license to use the Trademarks provided to Manufacturer by Distributor and/or any
of its Affiliates for use on the packaging and labeling of the Product solely on
such packaging and labeling of Product which is intended for distribution solely
by Distributor and its Affiliates.

 

(ii)          Upon expiration or termination of this Agreement, this limited
license shall terminate and immediately revert back to Distributor and
Manufacturer shall immediately discontinue all use of such Trademarks at no cost
to Distributor and Manufacturer shall, upon the instruction from Distributor or
one if its Affiliates, either (A) promptly deliver to Distributor or its
designee at no cost to Distributor or such designee any and all materials
containing such Trademarks in its possession or the possession of any of its
Representatives; or (B) certify destruction of, any and all materials,
containing such Trademarks in its possession or the possession of any of its
Representatives.

 

(d)                       Improvements.  In the event that Manufacturer makes
Improvements during the Term, Manufacturer shall grant to Distributor a
worldwide, royalty-free, fully paid up, co-exclusive license to any Intellectual
Property made or conceived by Manufacturer, to the extent such Intellectual
Property covers or otherwise embodies such Improvements.  The license granted
under this Section 4.11(d) shall become a perpetual license that survives the
expiration or termination of this Agreement.

 

31

--------------------------------------------------------------------------------


 

ARTICLE V

 

STEERING COMMITTEE

 

Section 5.1                                    Composition.  The Company and
Distributor shall each appoint four (4) members to a steering committee (the
“Steering Committee”), with each member holding the position and handling the
responsibilities in his/her employment with Manufacturer or Distributor, as
applicable, as set forth on Schedule J.  Manufacturer or Distributor may change
its Steering Committee members at any time by written notice to the other Party;
provided that such new member shall hold a substantially similar position and
handle substantially similar responsibilities as the member being replaced.

 

Section 5.2                                    Purpose.

 

(a)                       The Steering Committee shall be responsible for the
following matters only: (i) material market changes, including any proposed
modifications to Transfer Prices (such proposed modifications to be limited to
fluctuations in volume and aspects impacting the costs of goods sold related to
Manufacturing Product) and changes in the demand or supply of Raw Materials,
(ii) extraordinary capital expenditure charges and funding of such charges,
(iii) receiving updates of any changes to the Business Employees Baseline,
(iv) the authorization of any development of any Future Product and related
Transfer Prices and Future Product Development Agreements, if applicable,
(v) transition arrangements for Distributor to Manufacture the Product,
(vi) research and development, clinical or regulatory issues and related
expenditures and/or funding and (vii) quality systems and compliance with the
Quality Agreement and the Service Level Agreement.  Any agreement of the
Steering Committee shall, to the extent reasonable and applicable, adhere to the
Guiding Principles.  For the avoidance of doubt, any development costs
associated with the development of the Initial [***](16) Product are at
Manufacturer’s sole cost.

 

(b)                       In the event the Steering Committee discusses any
modifications to Transfer Prices or other monetary matters, Distributor reserves
the right, at Distributor’s sole expense, to audit related financial data of
Manufacturer, including expenses related to Manufacturing the Product.

 

(c)                        The Steering Committee may create additional teams
and committees as reasonably necessary in the furtherance of such Manufacturer
or Distributor’s responsibilities and obligations as contemplated by this
Agreement, including the day-to-day operations of the collaboration of the
Parties hereunder and for implementation of joint activities defined in this
Agreement.

 

--------------------------------------------------------------------------------

(16)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

32

--------------------------------------------------------------------------------


 

(d)                       For the avoidance of doubt, the Steering Committee
shall not share selling prices, marketing strategies, promotional or other
similarly commercially sensitive information of Manufacturer or Distributor with
each other of the other Party’s Representatives or discuss such matters in any
meetings of the Steering Committee.

 

Section 5.3                                    Meetings.  The Steering Committee
shall meet on a quarterly basis for the first twelve (12) month period of this
Agreement and every six (6) months after the first anniversary of the date
hereof.  The Steering Committee may agree to ad hoc meetings as necessary.

 

Section 5.4                                    Decisions.  All Steering
Committee decisions and approvals, including any amendment or modification to
the Guiding Principles, shall be made by majority vote (which majority must
include at least two (2) of the members designated by each Party) and each
member shall have one (1) vote.  The Steering Committee shall not vote upon
activities or collaboration efforts which are not part of, or contemplated by,
this Agreement.  Furthermore, the Steering Committee shall not make decisions
that are in violation of this Agreement.  In the event the Steering Committee
members are unable to reach a decision by majority vote after good faith
discussions, the issue shall be escalated to the respective Presidents (or
equivalent role and authority) of Manufacturer and Distributor for
determination.

 

ARTICLE VI

 

QUALITY STANDARDS AND ASSURANCES

 

Section 6.1                                    Audit; Inspections.

 

(a)                        Distributor or its contract auditor shall have the
right, at Distributor’s sole expense, to conduct annual quality and
environmental, health and safety audits with respect to the obligations of
Manufacturer set forth in this Agreement.  In connection with such audits,
Distributor shall have the right to review Manufacturer’s validations required
pursuant to the Quality System Regulations.  Manufacturer shall provide all
documentation reasonably requested by Distributor’s Director of Regulatory
Affairs (or other employee of Distributor with an equivalent role and authority)
for the purposes of registration in various countries.  Manufacturer shall allow
Distributor to audit the Design History File or any related design documentation
as available (including design controls), as well as any validations required
pursuant to the Quality System Regulations.  Deficiencies shall require a
corrective action plan with projected completion dates.

 

(b)                       Manufacturer hereby grants (and shall cause its
Affiliates and use commercially reasonable efforts to cause its Covered
Contractors to grant) to Distributor or its contract auditor the right, upon
reasonable notice to Manufacturer and during normal business hours, at
Distributor’s sole expense, to inspect and audit the facilities being used for
the Manufacture, release testing, stability testing and storage of Product to
(i) assure compliance by such Persons with (A) all applicable Laws, including
compliance with Quality System Regulations, (B) the Quality Agreement, (C) the
Service Level Agreement

 

33

--------------------------------------------------------------------------------


 

and (D) the terms and provisions of this Agreement and (ii) determine
Manufacturer’s costs in connection with the Product to the extent these costs
are passed on to Distributor.

 

(c)                        Manufacturer shall remedy or cause the remedy of any
deficiencies which is noted in any such inspection or audit in this Section 6.1
within thirty (30) days of its receipt of the results of such inspection or
audit (the “Initial Remedial Period”), or if any such deficiencies cannot
reasonably be remedied within the Initial Remedial Period, present to
Distributor a written action plan to remedy such deficiencies as soon as
possible, but in any case, the completion date of any action therein be no later
than thirty (30) days after the expiration of the Initial Remedial Period or
such other date as agreed upon by the Parties.  The failure by Manufacturer to
(i) remedy or cause the remedy of any such deficiencies within the Initial
Remedial Period, (ii) present such action plan within the Initial Remedial
Period or (iii) use its commercially reasonable efforts to remedy or cause the
remedy of such deficiencies within the Initial Remedial Period or in accordance
with such written action plan, as applicable, shall be deemed a material breach
of this Agreement.  In the event an audit conducted by Distributor or
Distributor’s contract auditor of Manufacturer pursuant to this Section 6.1 is
rated “unacceptable” as defined in Distributor’s Procedure for the Supplier
Quality Audit Program (as in effect on the date hereof and with any deviations
from such standard as agreed by the Steering Committee) and Manufacturer is
unable to complete the items in the written action plan designated to be
undertaken therein to resolve such results via the submission of objective
evidence by the thirtieth (30th) day after the last completion date given for
such item, such failure shall also be deemed a material breach of this
Agreement.

 

(d)                       Manufacturer acknowledges that the provisions of this
ARTICLE VI granting Distributor certain audit rights shall in no way relieve
Manufacturer of any of its obligations under this Agreement, nor shall such
provisions require Distributor to conduct any such audits.

 

(e)                        Manufacturer agrees that any remedies required to be
made under this Section 6.1 to comply with applicable Laws shall be at
Manufacturer’s sole cost; provided, however, that in the event Distributor’s
policies require Manufacturer to remedy a deficiency that is not required by
applicable Law, Manufacturer shall be responsible for only [***](17) of the
costs of such remediation and in no event shall Manufacturer pay more than an
aggregate maximum of [***](17) per year for such costs, and Distributor shall be
responsible for the remaining costs of such remediation.

 

Section 6.2                                    Initial Compliance Action Plan. 
The Parties have agreed to an initial written action plan to remedy the
deficiencies Distributor listed in (i) its initial [***](17), and [***](17),
which were previously provided by Distributor to Manufacturer and (ii) the
[***](17), as

 

--------------------------------------------------------------------------------

(17)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

34

--------------------------------------------------------------------------------


 

was previously provided by Distributor to Manufacturer.  The failure by
Manufacturer to remedy or cause the remedy of each action item designated to be
remedied “Before Manufacturing” via the submission of objective evidence on or
prior to the thirtieth (30th) day after the last completion date given for such
action items shall be deemed a material breach of this Agreement.

 

Section 6.3                                    Reports.  Upon Distributor’s
written request, Manufacturer shall promptly provide Distributor written reports
relating to any technical aspects of any Product that are identified in the
Specifications.

 

Section 6.4                                    Field Action.

 

(a)                       Distributor shall have the right, at Distributor’s
sole expense, to conduct a health hazard evaluation to determine whether any
Product poses a “risk to health” as defined in 21 C.F.R. Part 806.  In
connection with such health hazard evaluation, Manufacturer shall have the right
to participate in Distributor’s quality board process and in connection
therewith, shall promptly provide Distributor with complaint investigation and
other data reasonably requested by Distributor to determine the potential for
risk to health posed by a Product.  Distributor shall have the right to
determine, in its sole and absolute discretion, that a Product poses a risk to
health requiring a Correction, Removal or Recall as defined in 21 C.F.R. Part 7
or any other recalls, collective actions or market actions (each action, a
“Field Action”).

 

(b)                       Distributor shall be responsible for administering all
Field Actions with respect to the Product(s) in the Territory, whether
suggested, requested or ordered by any Governmental Entity or whether
Distributor, in its sole and absolute discretion, shall have determined to
undertake such Field Action.  Distributor shall have final and sole authority to
make all decisions with respect to the initiation and administration of any such
Field Action.

 

(c)                        In the event any Governmental Entity having
jurisdiction shall suggest, request or order, or if Distributor shall determine,
in its sole and absolute discretion, to undertake, any Field Action with respect
to any Product (or any finished product containing or contained in any Product)
and the cause or basis of such Field Action is attributable to (i) (A) a breach
by Manufacturer of any of its warranties, guarantees, representations,
obligations or covenants contained herein or (B) Manufacturer’s negligence or
willful misconduct, then Manufacturer shall be liable, and shall reimburse
Distributor for the reasonable costs of such Field Action, including the cost of
any Product (or any finished product containing or contained in any Product)
which is affected thereby whether or not any such specific unit of Product shall
be established to be in breach of any warranty by Manufacturer hereunder or
(ii) (A) a breach by Distributor of any of its warranties, guarantees,
representations, obligations or covenants contained herein or (B) Distributor’s
negligence or willful misconduct, then Distributor shall be liable, and shall
reimburse Manufacturer for the reasonable costs of such Field Action, including
the cost of any Product (or any finished product containing or contained in any
Product) which is affected thereby whether or not any such specific unit of
Product shall be established to be in breach

 

35

--------------------------------------------------------------------------------


 

of any representation or warranty by Distributor hereunder.  In the event of any
Field Action other than those attributable to (x) a breach by either Party of
any of its warranties, guarantees, representations, obligations or covenants
contained herein or (y) either Party’s negligence or willful misconduct, the
Parties shall negotiate Manufacturer’s liability for the costs associated with
such Field Action in good faith and agree upon the extent of such liability
(such agreement not to be unreasonably withheld, conditioned or delayed).

 

Section 6.5                                    Financial Review.

 

(a)                       For the Transition Period, Manufacturer shall provide
to Distributor, on an annual basis, for each Manufacturer Party (i) the
financial statements, reports and other items provided to Wells Fargo Capital
Finance, LLC as Agent (as defined in the Credit Agreement and its successors and
assigns in such capacity) pursuant to Section 5.1 of the Credit Agreement,
including a twelve (12) month income statement and balance sheet and cash flow
statement, prepared in accordance with GAAP, consistently applied (except as
disclosed in the footnotes or commentary thereto) and (ii) collateral reports
provided to Wells Fargo Capital Finance, LLC as Agent (as defined in the Credit
Agreement and its successors and assigns in such capacity) pursuant to
Section 5.2 of the Credit Agreement, in each case, no later than five
(5) Business Days after such documents have been provided to Wells Fargo Capital
Finance, LLC.

 

(b)                       For the Transition period, notwithstanding the
provisions of Section 5.2(b), Distributor shall have the right upon reasonable
notice to Manufacturer to, or cause a Third Party to, at Distributor’s sole
expense, audit the financial books and records of Manufacturer solely for the
purpose of evaluating the financial stability of Manufacturer.  Manufacturer
shall provide reasonable cooperation and assistance to Distributor, at
Distributor’s cost and expense, in connection with such audit.  In addition to
the foregoing, Manufacturer agrees to provide, with respect to each Manufacturer
Party, on a quarterly basis (and no later than thirty (30) days after the end of
such quarter), a three (3) month income statement and balance sheet and cash
flow statement, prepared in accordance with GAAP, consistently applied (except
as disclosed in the footnotes or commentary thereto) (the “Quarterly Financial
Statements”), and such Quarterly Financial Statements shall fairly present, when
delivered, in all material respects, the financial position of each Manufacturer
Party as of the dates thereof.

 

(c)                        Manufacturer shall immediately notify Distributor of
the occurrence of an Event of Default (as such term is defined thereunder) under
the terms of any of the Credit Agreement, the Old Senior Note Agreement, the New
Senior Note Agreement or any material other Indebtedness of any Manufacturer
Party (and in any case, no later than twenty-four (24) hours after Manufacturer
has Knowledge of such an occurrence.

 

Section 6.6                                    Books and Records.  Each Party
shall preserve, until at least the fifth (5th) anniversary of the date of
expiration of the shelf life of the last Product distributed by Distributor
pursuant to this Agreement, all paper or electronic records, files, documents,
work

 

36

--------------------------------------------------------------------------------


 

papers and other information in any form, whether marked “confidential” or not
(the “Books and Records”) possessed or to be possessed by such Party relating to
the Product.  From the date hereof and up until at least the expiration of the
shelf life of the last Product distributed by Distributor pursuant to this
Agreement, upon any reasonable request and written notice from Distributor or
its Representatives, Manufacturer shall (i) provide to Distributor or its
Representatives reasonable access to such Books and Records during normal
business hours, whether such Books and Records are held by Manufacturer or its
Representatives and (ii) permit the Distributor or its Representatives to make
copies of such Books and Records, in each case at no cost to Distributor or its
Representatives (other than for reasonable out-of-pocket expenses).  Such Books
and Records may be sought under this Section 6.2 to the extent reasonably
required in connection with any audits, accounting, regulatory requests,
litigation, disclosure required by applicable Law or other similar needs of
Distributor, including the defense of any claims made pursuant to ARTICLE X. 
For purposes of this Section 6.2 only, “Representatives” shall include a
Person’s Covered Contractors.

 

ARTICLE VII

 

COMPLIANCE

 

Section 7.1                                    General.  Each Manufacturer Party
jointly and severally represents and warrants to Distributor that it
understands, and will perform its obligations under this Agreement in compliance
in all material respects with the applicable provisions of all applicable Laws,
including the following:

 

(a)                       employment Laws, including Executive Order 11246, as
amended, Chapter 60 of Title 41 of the C.F.R. (prohibiting discrimination
against any employee or applicant for employment because of race, color,
religion, sex or national origin), Section 60-741.1 of Chapter 60 of Title 41 of
the C.F.R. (prohibiting discrimination against any qualified employee or
applicant for employment with disabilities), Section 60.250.1 of Chapter 60 of
Title 41 of the C.F.R. (providing for the employment of qualified disabled
veterans, veterans of the Vietnam era, recently separated veterans and other
protected veterans), Chapter 1 of Title 48 of the C.F.R., Federal Acquisition
Regulations, Sections 206, 207 and 212 of the Fair Labor Standards Act, as
amended, and the regulations and orders of the U.S. Department of Labor
promulgated in connection therewith, in each case, including equivalent Laws of
any jurisdiction, and any provisions, representations or agreements required
thereby to be included in this Agreement which are hereby incorporated;

 

(b)                       healthcare compliance Laws, including safe harbor
regulations and official guidance pertaining to state and federal anti-kickback
statutes (42 U.S.C. §§ 1320a-7b(b), et seq. and their implementing regulations)
and Laws prohibiting the submission of false claims to governmental or private
health care payors (31 U.S.C. §§ 3729, et seq. and its implementing
regulations), in each case, including equivalent Laws of any jurisdiction;

 

37

--------------------------------------------------------------------------------


 

(c)                        anti-corruption Laws, including the FCPA, including
equivalent Laws of any jurisdiction.  Neither Manufacturer nor any of its
Affiliates, directors, officers, employees, distributors, agents,
representatives, sales intermediaries or other Third Parties acting on its
behalf or any of its Affiliates, shall: (i) take any action in violation of any
applicable anti-corruption Law, including the FCPA; (ii) corruptly offer, pay,
give, promise to pay or give or authorize the payment or gift of anything of
value, directly or indirectly, to any Public Official, for purposes of
(A) influencing any act or decision of any Public Official in his/her official
capacity; (B) inducing such Public Official to do or omit to do any act in
violation of his/her lawful duty; (C) securing any improper advantage; or
(D) inducing such Public Official to use his or her influence with a
Governmental Entity, or commercial enterprise owned or controlled by any
Governmental Entity (including state-owned or controlled veterinary or medical
facilities), in order to assist their respective businesses or any Person
related in any way to the Product, in obtaining or retaining business;

 

(d)                       Laws pertaining to the promotion of medical devices
issued and enforced by the FDA, any FDA Counterpart, the Federal Trade
Commission and other competent Governmental Entities with jurisdiction over the
Products contemplated by this Agreement.  Manufacturer acknowledges that such
Laws cover any representations or statements made by it and its Representatives
relating to the use, safety and effectiveness of the Product, and
representations or statements made by Manufacturer and/or its Representatives
relating to actual or potential clinical outcomes which have been observed or
can be expected using such Product;

 

(e)                        Laws relating to the Manufacture, assembly and supply
of the Product, including those enforced by the FDA or FDA Counterpart, cGMP/QSR
and European Council Directive 93/42/EEC with respect to the application of CE
marking; and

 

(f)                         if any Product is ordered by Distributor under U.S.
government Contracts, Manufacturer agrees that all applicable federal Laws
applying to Distributor as a contractor are accepted and binding upon
Manufacturer insofar as Manufacturer may be deemed a subcontractor.

 

Section 7.2                                    Compliance with Policy on the
Employment of Young Persons.  Manufacturer and its officers have read and
understand the Johnson & Johnson Policy on the Employment of Young Persons (the
“Young Persons Policy”) which was previously provided by Distributor to
Manufacturer.  In the Manufacture and supply of all Products hereunder,
Manufacturer shall employ young persons only as permitted by the Young Persons
Policy.  Manufacturer shall permit Distributor’s Representatives to enter
Manufacturer’s premises at any reasonable time for purposes of monitoring the
Young Persons Policy, and Manufacturer shall use commercially reasonable efforts
to ensure that such Representatives shall be permitted to enter the premises of
any of its Covered Contractors involved in the Manufacture or supply of any
Products (or component thereof) at any reasonable time, in order to inspect
relevant employment, health and safety records and to observe the Manufacturing
process.  Manufacturer shall, and shall use commercially reasonable efforts to
cause its Covered Contractors to, maintain

 

38

--------------------------------------------------------------------------------


 

the records necessary to demonstrate compliance with the Young Persons Policy
and shall provide to Distributor a written certification of such compliance
annually during the term of this Agreement.

 

Section 7.3                                    Environment, Safety and
Industrial Hygiene.  Manufacturer agrees to use commercially reasonable efforts
to implement a policy of environmental responsibility concerning its products
and processes, including, where applicable, pollution prevention and waste
reduction programs.  With respect to all environmental, safety and industrial
hygiene matters related to Manufacturer’s activities contemplated by this
Agreement, Manufacturer shall (a) comply in all material respects with all
applicable Laws, (b) inform Distributor promptly of any significant adverse
event (e.g., fires, explosions, accidental discharges), (c) inform Distributor
promptly of any allegations or findings of violations of applicable Laws,
(d) allow Distributor or its Representatives to inspect Manufacturer’s
facilities, such inspections to be at reasonable times and upon reasonable
notice and (e) implement promptly any corrective action which may be reasonably
requested by Distributor, including adhering to reasonable and significant
elements of the environmental, safety and industrial hygiene program adhered to
by Distributor in its own operations.  Manufacturer shall provide Distributor
accurate information concerning ozone depleting chemicals used in the Product or
Raw Materials or processes when required by any applicable Laws.

 

Section 7.4                                    Records Management.  Manufacturer
shall maintain all records related to Quill™ or Product required by the
Specifications and quality procedures and all applicable Laws.  All Books and
Records provided by Distributor, its Affiliates or their respective
Representatives, or generated pursuant to this Agreement, shall remain the
exclusive property of Distributor.  Manufacturer shall, and shall cause its
Covered Contractors to, use Distributor’s Books and Records only as permitted by
the Johnson & Johnson Records Management Policy (the “Books and Records Policy”)
which was previously provided by Distributor to Manufacturer.  Manufacturer
shall permit Distributor’s Representatives to enter Manufacturer’s premises at
any reasonable time with reasonable notice for a site visit, and Manufacturer
shall use commercially reasonable efforts to ensure that such Representatives
shall be permitted to enter the premises of any Covered Contractor or agent of
Manufacturer, at any reasonable time with reasonable notice, in order to assess
Manufacturer’s (or its Covered Contractors’ or agents’) compliance with, among
other things, the Books and Records Policy.  Manufacturer shall, and shall cause
its Covered Contractors and agents to, maintain the records necessary to
demonstrate compliance with the Books and Records Policy and shall provide to
Distributor a written certification of such compliance annually during the term
of this Agreement.

 

Section 7.5                                    Policy for Wood Pallets. 
Manufacturer agrees that it shall comply with Distributor’s Policy for Wood
Pallets which was previously provided by Distributor to Manufacturer.  Further,
Manufacturer shall provide to Distributor a written certification of compliance
with such policy on an annual basis.  Distributor shall have the right to reject
any Product or Raw Materials that fail to comply with such policy.

 

39

--------------------------------------------------------------------------------


 

Section 7.6                                    Exclusion and Debarment.

 

(a)                       Manufacturer agrees to immediately, and no later than
within twenty-four (24) hours of becoming aware of such matter, disclose in
writing to Distributor: (i) any debarment, exclusion or other event that makes
Manufacturer or any its Covered Contractors, an Ineligible Person; (ii) any
threatened, proposed or actual exclusion or debarment of Manufacturer or its
Covered Contractors performing under this Agreement of which it becomes aware;
or (iii) if Manufacturer or such Covered Contractor is charged with a criminal
offense related to any federal health care program or federal procurement or
non-procurement program, or is proposed for exclusion from the provision of
health care items or services.

 

(b)                       If during the Term, any Covered Contractor of
Manufacturer (i) becomes an Ineligible Person, (ii) is charged with a criminal
offense related to any federal health care program, or (iii) is proposed for
exclusion from the provision of health care items or services, Manufacturer
agrees to immediately, and no later than within twenty-four (24) hours after
becoming aware of such matter, cause such Covered Contractor to immediately
cease performing under this Agreement, and transfer the responsibilities of such
Covered Contractor to another Covered Contractor with comparable training or
experience at no additional cost or expense to Distributor.

 

(c)                        During the Term and as directed by Distributor,
Manufacturer agrees to complete, and to use commercially reasonable efforts to
cause any Covered Contractor to complete, all training concerning compliance
with applicable policies and Laws required by Distributor for Covered
Contractors.

 

(d)                       Manufacturer agrees to cause any Third Party who is a
Covered Contractor involved in the Manufacturing of Products to comply with all
applicable provisions of this Section 7.6.

 

(e)                        Manufacturer agrees to retain records documenting its
compliance with the provisions of this Section 7.6 until three (3) years after
the termination or expiration of this Agreement.

 

ARTICLE VIII

 

MANUFACTURER AND COMPANY SUBSIDIARIES REPRESENTATIONS AND WARRANTIES

 

Except as set forth on the Manufacturer Disclosure Schedule, the Manufacturer
Parties (and solely with respect to Section 8.1, Section 8.2, Section 8.3,
Section 8.9(b)-(e), the Company Subsidiaries), each jointly and severally
represent and warrant to Distributor as follows:

 

40

--------------------------------------------------------------------------------


 

Section 8.1                                    Organization.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the Province of British Columbia.  Manufacturing Subsidiary 1 is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the Commonwealth of Puerto Rico.  Manufacturing Subsidiary 2 is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the Commonwealth of Puerto Rico.  Company Subsidiary 1 is a duly
organized, validly existing and in good standing under the Laws of Switzerland. 
Company Subsidiary 2 is a corporation duly incorporated, validly existing and in
good standing under the Laws of the State of Delaware.  Each Manufacturer Party
and Company Subsidiary has all requisite corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it is a party, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.

 

Section 8.2                                    Execution and Performance.  The
execution and delivery of this Agreement and the Ancillary Agreements to which
each Manufacturer Party and Company Subsidiary is a party, the performance of
its obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby have been duly and validly approved
by all requisite corporate action on the part of each Manufacturer Party and
Company Subsidiary, and their respective shareholders and Affiliates, and no
additional corporate proceedings on the part of any Manufacturer Party and
Company Subsidiary or their respective shareholders and Affiliates are necessary
or appropriate to approve or authorize, as applicable, this Agreement, the
Ancillary Agreements or the performance of its obligations hereunder and
thereunder or to consummate the transactions contemplated hereby or thereby. 
This Agreement constitutes, and each of the Ancillary Agreements executed by the
Manufacturer Parties or the Company Subsidiaries, as applicable, when executed
by all of the parties thereto, will constitute, the valid and binding obligation
of the Manufacturer Parties or the Company Subsidiaries, as applicable,
enforceable against each of them, as applicable, in accordance with its terms,
subject to any Bankruptcy Laws.

 

Section 8.3                                    No Conflicts.  Manufacturer
(i) has the requisite corporate power to supply the Product to Distributor and
(ii) other than this Agreement, has no outstanding Contracts of any kind
pursuant to which any Person may purchase from Manufacturer, or has the right to
sell or market, the Product in the Territory.  Manufacturer and the Company
Subsidiaries have not granted and will not grant during the term of this
Agreement or any renewal thereof, any conflicting rights, license, consent or
privilege with respect to the rights granted herein.

 

Section 8.4                                    Financial Condition. 
Manufacturer has the financial capacity to supply the Product to Distributor in
view of the terms and conditions set forth in this Agreement.

 

Section 8.5                                    Compliance with Law.

 

(a)                       Since January 1, 2010, Manufacturer has been and is in
compliance in all material respects with all applicable Laws relating to the
Business (including assembly and supply of Quill™), including those enforced by
the FDA or FDA Counterpart, cGMP/QSR and European Council Directive 93/42/EEC
with respect to the application of CE marking, relating to investigational use,
premarket clearance, registration

 

41

--------------------------------------------------------------------------------


 

and listing, and marketing approval to market Quill™, ISO requirements, good
clinical practices, good laboratory practices, labeling, advertising, record
keeping and filing of required reports and security.  Manufacturer has not
received, at any time since January 1, 2010, any notice or other communication
from any Governmental Entity or arbitrator or arbitration panel regarding any
actual or alleged material violation of, or material failure on the part of
Manufacturer to comply with, any such Laws that has not been remedied by the
date of this Agreement.

 

(b)                       Manufacturer holds and maintains in full force and
effect all authorizations, licenses, permits, franchises, exemptions, Orders,
approvals and certificates from any Governmental Entity necessary for
Manufacturer to conduct the Business as it is currently being conducted and to
grant to Distributor the rights granted under this Agreement (the “Permits”),
except where the failure to hold or maintain any such Permit in full force and
effect would not have a material adverse effect on the Business.  No suspension
or cancellation of any of the Permits is pending or, to the Knowledge of
Manufacturer, threatened.

 

(c)                        All data and other information submitted to any
Governmental Entity is complete and accurate in all material respects, and all
data and other information submitted to any Governmental Entity were obtained in
good faith and in compliance in all material respects with all applicable Laws.

 

(d)                       No Quill™ product is under consideration by
Manufacturer or, to the Knowledge of Manufacturer, by any Governmental Entity
for or has been recalled, withdrawn, suspended or discontinued by Manufacturer
or its Subsidiaries in the United States or outside the United States (whether
voluntarily or otherwise) since January 1, 2010.  No Action in the United States
or outside of the United States (whether completed or pending) seeking the
recall, withdrawal, suspension, seizure or discontinuance of any Quill™ product
are pending against Manufacturer or, to the Knowledge of Manufacturer, any
licensee or distributor of any Quill™ product, nor has any such Action been
pending at any time since January 1, 2010.

 

(e)                        Neither Manufacturer nor any Affiliate, nor to the
Knowledge of Manufacturer, any distributor, Representative, sales intermediary
or other Third Party acting on behalf of Manufacturer or any of its Affiliates,
in any way relating to Product:  (i) has taken any action in violation of any
applicable anti-corruption Law, including the U.S. Foreign Corrupt Practices Act
(“FCPA”) (15 U.S.C. § 78 dd-1 et seq.) and equivalent Laws in any jurisdiction,
as applicable; or (ii) has corruptly, offered, paid, given, promised to pay or
give, or authorized the payment or gift of anything of value, directly or
indirectly, to any Public Official, for purposes of (A) influencing any act or
decision of any Public Official in his/her official capacity; (B) inducing such
Public Official to do or omit to do any act in violation of his/her lawful duty;
(C) securing any improper advantage; or (D) inducing such Public Official to use
his or her influence with a Governmental Entity, or commercial enterprise owned
or controlled by any Governmental Entity (including state-owned or

 

42

--------------------------------------------------------------------------------


 

controlled veterinary or medical facilities), in order to assist Manufacturer’s
business or any Person related in any way to the Product, in obtaining or
retaining business.

 

(f)                         None of Manufacturer’s officers, directors,
employees, or agents acting on behalf of any Manufacturer Party are themselves
Public Officials.

 

(g)                        Manufacturer does not have Knowledge of any pending
issues with respect to violation of any applicable anti-corruption Law,
including the FCPA and any equivalent Law in any jurisdiction, relating to its
business or Product.

 

(h)                       Since January 1, 2010, the businesses of all
Manufacturer Parties have been subject to an anti-corruption compliance program
appropriate to ensure compliance with applicable anti-corruption Laws, including
the FCPA.

 

Section 8.6                                    Product Warranties.  All Product
supplied in connection with this Agreement shall (a) be of merchantable quality,
fit for the purpose intended by this Agreement and free from defects in design,
material and workmanship, (b) be Manufactured, packaged and shipped in
accordance and conformity with the Specifications and in compliance with this
Agreement and the Quality Agreement, applicable Laws (including any state “slack
fill” packaging and CPSIA) and cGMP/QSR as defined by the Act and European
Council Directive 93/42/EEC with respect to the application of CE marking,
(c) be suitable for Distributor’s intended uses and purposes in the ordinary
course of its business to the extent that such intended uses and purposes are
known or reasonably should be known to the Manufacturer, (d) be free from Liens
and claims of Third Parties and (e) not be adulterated or misbranded within the
meaning of the CPSIA as the CPSIA is in effect at the time of delivery of the
Product.  The Products shall be free from Foreign Material.

 

Section 8.7                                    Manufacturing.  Delivery of any
Product by Manufacturer to Distributor shall constitute a certification by
Manufacturer that the Product conforms to the Specifications and the foregoing
requirements.

 

Section 8.8                                    Debarment.  None of the
Manufacturer Parties, any of their respective Representatives or Covered
Contractors, is an Ineligible Person, nor have any threatened, proposed or
actual exclusion or debarment of any Manufacturer Party, their respective
Representatives or Covered Contractors commenced.

 

Section 8.9                                    Intellectual Property.

 

(a)                       To the Knowledge of Manufacturer, Manufacturer has
licensed or otherwise procured all of the rights, title and interest in and to
the Product Intellectual Property that appear on or are otherwise used in
connection with the Products.  To the Knowledge of Manufacturer, no academic
institution, member of an academic institution, corporation or other Person, or
any Governmental Entity holds any property rights in any Product Intellectual
Property, Quill™ or Product.  To the Knowledge of Manufacturer, the

 

43

--------------------------------------------------------------------------------


 

performance of Manufacturer’s obligations hereunder, including the Manufacture
of the Products in accordance with the terms of this Agreement, do not present
any issue of infringement of any Third Party’s rights under any Patent.

 

(b)                       Manufacturer and the Company Subsidiaries own all
right, title and interest in and to, free and clear of all Liens, the (i) Quill
Trademarks and (ii) Copyrights in the materials provided by or on its behalf to
Distributor and its Affiliates in connection with the distribution, importing,
Manufacturing, promoting, marketing, advertising, selling, supporting and
offering for sale any of the (A) Products Manufactured by Manufacturer or by or
on behalf of Distributor or any of its Affiliates or (B) any New Products
Manufactured by or on behalf of Distributor or any of its Affiliates, including,
but not limited to, those identified in Section 4.4(a) and Section 4.5 (the
“Incorporated Materials”).

 

(c)                        The use of the Quill Trademarks and the Incorporated
Materials as permitted under the terms of this Agreement does not and will not
infringe, dilute or otherwise violate the Intellectual Property right or other
proprietary right of any Third Party.

 

(d)                       To the Knowledge of Manufacturer, no Third Party is
infringing, diluting or misappropriating any of the Quill Trademarks or the
Copyrights in the Incorporated Materials.

 

(e)                        No claims are pending or, to the Knowledge of
Manufacturer, threatened with regard to (i) the ownership by Manufacturer of the
Quill Trademarks and Copyrights in the Incorporated Materials; or (ii) any
infringement, violation, misappropriation or unauthorized use of the Quill
Trademarks or Copyrights in the Incorporated Materials.

 

Section 8.10                             Compliance Program.  Manufacturer has
in place a compliance program that sets policies and procedures for its
employees and Covered Contractors in order to comply with (a) the Laws
contemplated by ARTICLE VII, (b) Distributor’s policies described in
ARTICLE VII, including training and penalties for non-compliance and (c) the
terms and conditions set forth in the Quality Agreement and the Service Level
Agreement.

 

ARTICLE IX

 

DISTRIBUTOR REPRESENTATIONS AND WARRANTIES

 

Distributor represents and warrants to Manufacturer as follows:

 

Section 9.1                                    Organization.  Distributor is a
limited liability company, duly organized, validly existing and in good standing
under the Laws of the State of Delaware. 

 

44

--------------------------------------------------------------------------------


 

Distributor has all requisite corporate power and authority to execute and
deliver this Agreement and each of the Ancillary Agreements to which it is a
party, to perform its obligations hereunder and thereunder, and to consummate
the transactions contemplated hereby and thereby.

 

Section 9.2                                    Execution and Performance.  The
execution and delivery of this Agreement and the Ancillary Agreements to which
Distributor is a party, the performance of its obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby have been duly and validly approved by all requisite corporate action on
the part of Distributor and no additional corporate proceedings on the part of
Distributor are necessary or appropriate to approve or authorize, as applicable,
this Agreement, the Ancillary Agreements, the performance of its obligations
hereunder and thereunder, or to consummate the transactions contemplated hereby
or thereby.  This Agreement constitutes, and each of the Ancillary Agreements
executed by Distributor, when executed by all of the parties thereto, will
constitutes, the valid and binding obligation of Distributor, enforceable
against Distributor in accordance with its terms, subject to any Bankruptcy
Laws.

 

Section 9.3                                    Consents.  No consents,
approvals, authorizations, notices or waivers of, to or by any Third Party are
required to be made or obtained by Distributor in connection with the execution,
delivery or performance by Distributor of this Agreement or the Ancillary
Agreements or to consummate the transactions contemplated hereby and thereby, as
applicable.

 

Section 9.4                                    No Conflicts.  The execution,
delivery and performance of this Agreement and the Ancillary Agreements by
Distributor and the consummation of the transactions contemplated hereby and
thereby do not and will not (a) conflict in any material respect with,
constitute a breach or violation in any material respect of, or a default (or an
event with which the giving of notice or lapse of time, or both, would
constitute a default) in any material respect under, or give rise to any Lien or
any acceleration of remedies, penalty, material increase in benefit payable or
right of termination, suspension, revocation or cancellation under, or
forfeiture of, as applicable, any applicable Law, or material Contract of
Distributor or to which Distributor or its assets or properties are subject or
bound or (b) constitute a breach or violation of, or a default under, the
organizational documents of Distributor.

 

ARTICLE X

 

INDEMNIFICATION

 

Section 10.1                             Indemnification by Manufacturer.  Each
Manufacturer Party (and in the case of clause (a) and (e) below, the Company
Subsidiaries), jointly and severally indemnify and hold harmless Distributor,
its Affiliates and their respective Representatives in their capacity as such
(collectively, the “Distributor Indemnified Parties”) from and against any and
all damages, losses, fines, fees, penalties, deficiencies, liabilities,
obligations, interest, claims, charges, settlements, awards, judgments and
reasonable costs and expenses (including reasonable attorneys’ fees, costs of
investigation and disbursements) (collectively “Damages”) that may be sustained,
suffered or incurred by such Distributor Indemnified Party, whether or not
arising from the assertion of a claim against a Distributor Indemnified Party by
a Third Party, arising,

 

45

--------------------------------------------------------------------------------


 

directly or indirectly, from (a) the breach by Manufacturer or any of the
Company Subsidiaries of any representation, warranty, covenant, obligations or
agreement made by Manufacturer or the applicable Company Subsidiary in this
Agreement, the Quality Agreement or the Service Level Agreement, (b) any claim
that any Product purchased from Manufacturer hereunder or the importation, use
or sale thereof infringes (or allegedly infringes) any Patent of any Third Party
to the extent such claim relates to the Product Intellectual Property (other
than the Acquired Intellectual Property as defined in the Asset Sale and
Purchase Agreement), (c) Manufacturer’s negligence or willful misconduct,
(d) Manufacturer’s (or its Affiliates’) marketing and distribution activities
with respect to Quill™, or (e) any claim that the use of the Quill Trademarks,
Copyrights in the Incorporated Materials or the Incorporated Materials
themselves, in whole or in part, in the distribution, Manufacturing, importing,
promotion, marketing, selling, supporting, advertising and offering for sale of
(i) any Product Manufactured by Manufacturer or by or on behalf of Distributor
or any of its Affiliates or (ii) any New Products Manufactured by or on behalf
of Distributor or any of its Affiliates, infringes (or allegedly infringes),
dilutes or otherwise violates, any Trademark, Copyright or other Intellectual
Property or proprietary right of any Third Party; provided that the foregoing
shall not apply to the extent arising from (A) Distributor’s negligence or
willful misconduct or (B) the breach by Distributor of any of its
representations, warranties, covenants, obligations or agreements contained
herein.

 

Section 10.2                             Indemnification by Distributor. 
Distributor shall indemnify and hold harmless Manufacturer and its Affiliates
and their respective Representatives in their capacity as such (collectively,
the “Manufacturer Indemnified Parties”) from and against any and all Damages
that may be sustained, suffered or incurred by such Manufacturer Indemnified
Party, whether or not arising from the assertion of a claim against a
Manufacturer Indemnified Party by a Third Party, arising, directly or
indirectly, from (a) representation, warranty, covenant, obligations or
agreement made by Distributor in this Agreement, the Quality Agreement or the
Service Level Agreement, (b) Distributor’s negligence or willful misconduct or
(c) Distributor’s (or its Affiliates’) marketing and distribution activities
with respect to the Product (other than matters for which Manufacturer or the
Company Subsidiaries are obligated to indemnify the Distributor Indemnified
Parties pursuant to Section 10.1(e)); provided that the foregoing shall not
apply to the extent arising, directly or indirectly, from (i) Manufacturer’s or
any Company Subsidiary’s negligence or willful misconduct or (ii) the breach by
Manufacturer or any Company Subsidiary of any of their respective
representations, warranties, covenants, obligations or agreements contained
herein.  For the avoidance of doubt, the Parties and the Company Subsidiaries
state that they intend by this Section 10.1 and Section 10.2 to provide (among
other things) for the recovery of Damages, including attorneys’ fees and
expenses arising in connection with claims and Disputes asserted by a Party (or
Company Subsidiary, if applicable) against another Party (or Company Subsidiary,
if applicable) (as well as other claims and disputes) to the fullest extent of
the plain meaning of this Section 10.1 and Section 10.2.

 

Section 10.3                             Indemnity Claims.

 

(a)             In order for a Distributor Indemnified Party or Manufacturer
Indemnified Party (each such party, an “Indemnified Party”) to be entitled to
any indemnification provided for under Section 10.1 or Section 10.2 in respect
of, arising out of or involving an Action from a Third Party (a “Third Party
Claim”), such Indemnified Party

 

46

--------------------------------------------------------------------------------


 

must promptly notify, with respect to a claim for indemnification under this
ARTICLE X, the Party from whom indemnity is sought (the “Indemnifying Party”) in
writing of the Third Party Claim (including in such notice a brief description
of the applicable claim(s), including Damages sought or estimated, to the extent
actually known by such Indemnified Party); provided, however, that failure to
give such notification shall not affect the indemnification provided under
Section 10.1 or Section 10.2 except to the extent the Indemnifying Party has
been actually prejudiced as a result of such failure.  If an Indemnified Party
gives such notice, the Indemnifying Party shall have ten (10) days after receipt
of such notice to elect, at its option, the right to participate jointly with
the Indemnified Party, at its own expense and by its own counsel, in the
Indemnified Party’s defense, settlement or other disposition of such Third Party
Claim; provided, that, except as set forth in the following sentence, any such
disposition shall be subject to the ultimate control of the Indemnified Party. 
The Indemnifying Party shall have the right to assume and control the defense of
a Third Party Claim and may defend, settle or otherwise dispose of such Third
Party Claim, on such terms as the Indemnifying Party, in its sole discretion,
shall deem appropriate only if: (i) the relief consists solely of money damages,
(ii) the disposition cannot result in the Indemnified Party’s becoming subject
to injunctive or other equitable relief or otherwise adversely affect the
business of the Indemnified Party in any manner, (iii) the Indemnifying Party
acknowledges in writing its obligation to indemnify the Indemnified Party
hereunder, (iv) the Indemnifying Party provides reasonable evidence of its
ability to pay any Damages claimed and (v) with respect to any such settlement
or other disposition, the plaintiff or claimant in the matter releases in
writing all of the Indemnified Parties from all liability with respect to the
Third Party Claim.

 

(b)             In order for an Indemnified Party to be entitled to any
indemnification provided for under this Agreement other than in respect of,
arising out of or involving a Third Party Claim, such Indemnified Party shall
deliver notice of such claim with reasonable promptness to the Indemnifying
Party (including in such notice a brief description of the applicable claim(s),
including Damages sought or estimated, to the extent actually known by the
Indemnified Party); provided, however, that failure to give such notification
shall not affect the indemnification provided under Section 10.1 or Section 10.2
except to the extent the Indemnifying Party has been actually prejudiced as a
result of such failure.  If the Indemnifying Party does not notify the
Indemnified Party within thirty (30) days following its receipt of such notice
that the Indemnifying Party disputes the indemnity claimed by the Indemnified
Party under Section 10.1 or Section 10.2, such indemnity claim specified by the
Indemnified Party in such notice shall be conclusively deemed a liability to be
indemnified under Section 10.1 or Section 10.2 and the Indemnified Party shall
be indemnified for the amount of the Damages stated in such notice to the
Indemnified Party on demand or, in the case of any notice in which the Damages
(or any portion thereof) are estimated, on such later date when the amount of
such Damages (or such portion thereof) becomes finally determined.

 

Section 10.4                             Limitations.  Notwithstanding anything
herein to the contrary, Damages shall not include punitive, consequential,
exemplary or multiplied damages from one Party (or Company Subsidiary, if
applicable) hereunder to the other Party (or Company Subsidiary, if applicable).

 

47

--------------------------------------------------------------------------------


 

Section 10.5                             Remedies Exclusive.  Except as
otherwise specifically provided herein, Except as otherwise specifically
provided herein, the indemnity provided in ARTICLE X shall be the sole and
exclusive remedy with respect to any Damages arising from or relating to the
breach of any representation, warranty, covenant or obligation made by
Manufacturer, the Company Subsidiaries or Distributor in this Agreement;
provided, however, that nothing contained in this Agreement shall (a) prevent
any Person from pursuing remedies as may be available to it under any applicable
Law in the event of (i) any Party’s (or applicable Company Subsidiary’s) failure
to comply with its indemnification obligations hereunder or (ii) a case of
common law fraud or willful misconduct, or (b) limit the ability of a Party to
seek injunctive or similar relief pursuant to Section 13.18.

 

ARTICLE XI

 

FORCE MAJEURE; FAILURE TO SUPPLY

 

Section 11.1                             Force Majeure Events.  If either Party
is prevented from performing any of its obligations hereunder due to any cause
which is beyond the non-performing Party’s reasonable control, which include, to
the extent beyond such reasonable control:  (a) fire, explosion, flood,
earthquake or other acts of God; (b) any change in applicable Laws; (c) war,
riot, terrorism or civil commotion; (d) strike, lock-out or labor disturbances;
or (e) failure of public utilities or common carriers (each cause, a “Force
Majeure Event”), such non-performing Party shall not be liable for breach of
this Agreement with respect to such non-performance to the extent such
non-performance is due to a Force Majeure Event.  The non-performing Party shall
promptly notify the other Party in writing of a Force Majeure Event.  Such
non-performance shall be excused for the shorter of (a) [***](18) and (b) the
duration of the Force Majeure Event.  Such non-performing Party shall exercise
all commercially reasonable efforts to eliminate the Force Majeure Event and to
resume performance of its affected obligations as soon as practicable.

 

Section 11.2                             Failure to Supply.

 

(a)             In the event of a Failure to Supply (as defined below), then
Distributor shall be permitted, solely at Manufacturer’s cost, to develop,
Manufacture and Commercialize (or have done any of the foregoing) until such
time as Manufacturer fully resumes its supply obligations hereunder (such time
period, an “Abeyance Period”).  Manufacturer shall, at its own cost, deliver to
Distributor (in accordance with Section 2.14) during an Abeyance Period, its
then-existing inventory of Raw Materials, unfinished Products in the supply
chain (whether held by Manufacturer or its Covered Contractors or the suppliers
of such Covered Contractors) and Products that conform with the Specifications. 
In the event of a Failure to Supply, Manufacturer shall [***](18).  Distributor
shall use commercially reasonable efforts to ensure that any contractual
obligations

 

--------------------------------------------------------------------------------

(18)            Confidential Information has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

48

--------------------------------------------------------------------------------


 

Distributor assumes in connection with the developing Manufacturing or
Commercialization of Product or obtaining substitute sources of supply during
the Abeyance Period are terminable by Distributor with [***](19) notice. 
Distributor shall have no obligation to purchase Products from Manufacturer
until any contractual obligations that Distributor has assumed in connection
with developing, Manufacturing and Commercializing Product or obtaining such
substitute source of supply during the Abeyance Period have terminated; provided
that if the Abeyance Period terminates at least [***](19) prior to the
expiration of the Transition Period, Distributor shall terminate all such
contractual obligations following the termination of the Abeyance Period as soon
as permitted by the terms in such contracts therein.  Manufacturer shall not
sell any Quill™ or Product to any Third Party during the Abeyance Period. 
Notwithstanding anything to the contrary contained in this Agreement, in the
event that Distributor shall develop, Manufacture or Commercialize (or have done
any of the foregoing) Product pursuant to this Section 11.2, Distributor shall
be permitted to disclose to any Third Party any Confidential Information as is
reasonably necessary in connection with such activities (subject to such Third
Party agreeing in writing to hold such information in confidence on terms
substantially similar to the terms of Section 4.10).

 

(b)             Subject to the limitations in Section 2.9 with respect to
purchase order for quantities of Product for any month in excess of [***](19) of
the quantities projected for such month in the most recent Project Forecast, for
purposes of this Agreement, a “Failure to Supply” shall be deemed to have
occurred if, for any reason and provided that Distributor has promptly notified
Manufacturer of such incomplete deliveries and/or non-conforming or defective
Products:

 

(i)             a Force Majeure Event lasts for longer than [***](19);

 

(ii)          Manufacturer fails to deliver to Distributor more than [***](19)
of the quantity of Products purchased in accordance with Section 2.7 through
Section 2.12 in connection with (A) three (3) consecutive deliveries of Product
or (B) four (4) separate deliveries of Product, in each case, in any [***](19);
and/or

 

(iii)       Distributor receives Products that, through no fault of Distributor
or any end-user of such Product, do not meet the Specifications or are defective
(where applicable as determined by independent testing in accordance with
Section 3.3) in connection with (A) three (3) consecutive deliveries of Product
or (B) four (4) separate deliveries of Product, in each case, in any [***](19).

 

--------------------------------------------------------------------------------

(19)            Confidential Information has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

49

--------------------------------------------------------------------------------


 

ARTICLE XII

 

TERM; TERMINATION

 

Section 12.1                             Term.  The term of this Agreement shall
commence on the date hereof and continue in full force and effect for an initial
term ending on the first (1st) anniversary of the expiration of the Transition
Period (the “Initial Term”).  Subject to this ARTICLE XII, after the Initial
Term, this Agreement may be extended for additional one (1) year terms, unless
at least ninety (90) days’ prior to the end of the then current Term,
Manufacturer gives Distributor written notice of its election not to extend the
Term, in which case the Agreement shall expire at the end of such Term.  The
Initial Term along with any extensions shall be referred to in this Agreement as
the “Term”.

 

Section 12.2                             Termination due to Breach.  This
Agreement may be terminated at any time prior to the expiration of its Term by
either Party (without such terminating Party having to pay any penalty or fee)
by giving written notice of its intent to terminate and stating the grounds
therefor if the other Party has materially breached this Agreement or materially
failed in the observance or performance of any representation, warranty,
guarantee, covenant, agreement or obligation under this Agreement.  The Party
receiving such notice shall have thirty (30) days from the date of receipt
thereof to cure such breach or failure.  If such breach is not cured within such
thirty (30) day period, then the non-breaching Party shall have the right to
terminate this Agreement effective as of the end of such period.  In the event
such breach is cured during such period, such notice shall be of no force or
effect and this Agreement shall not be terminated.  If there is a dispute over
whether such a breach has occurred, the thirty (30) cure period shall be tolled
during the period such dispute is in the process of being resolved pursuant to
Section 13.3 and Section 13.4.

 

Section 12.3                             Insolvency, Etc.  This Agreement may be
terminated by either Party at any time prior to the expiration of the Term upon
fifteen (15) days’ written notice to the other Party:  (a) in the event that
such other Party shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code or other Bankruptcy Laws, (iv) file a petition, application,
assignment, proposal or notice of intention to make a proposal under or
otherwise seeking to take advantage of any Bankruptcy Laws, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in any involuntary case under the Bankruptcy Code or
other Bankruptcy Laws or (vi) take any corporate action for the purpose of
effecting any of the foregoing; (b) if a proceeding or case shall be commenced
against such other Party in any court of competent jurisdiction seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such other Party or of all or any
substantial part of its assets, or (iii) similar relief under any Bankruptcy
Laws, (c) an order for relief against such other Party shall be entered in an
involuntary case under the Bankruptcy Code or any other Bankruptcy Laws.

 

Section 12.4                             Termination due to Exclusion or
Debarment.  This Agreement shall be terminated automatically without any prior
notice in the event Manufacturer becomes an

 

50

--------------------------------------------------------------------------------


 

Ineligible Person during the Term (such termination to be on the effective date
of such Person becoming an Ineligible Person).  Notwithstanding anything to the
contrary elsewhere in this Agreement, if this Agreement is terminated pursuant
to this Section 12.4, Distributor’s liability to Manufacturer shall be limited
solely to the amount of any costs, fees or expenses incurred by Manufacturer for
work performed by or on behalf of Manufacturer prior to date Manufacturer became
an Ineligible Person.

 

Section 12.5                             [***](20)

 

Section 12.6                             Remedies.  None of the termination
provisions in this ARTICLE XII is intended to, nor shall they, limit either
Party’s right to pursue all other remedies available to it in law or equity,
other than as expressly set forth in this Agreement.

 

Section 12.7                             Effect of Termination.  Notwithstanding
the termination of this Agreement for any reason, each Party shall be entitled
to recover any and all damages (other than damages excluded as provided in
Section 10.4 and ARTICLE XIII) that such Party shall have sustained by reason of
the breach by the other Party of any of the terms of this Agreement. 
Termination of this Agreement for any reason shall not release either Party from
any liability which at such time has already accrued or which thereafter accrues
from a breach or default prior to such expiration or termination, nor affect in
any way the survival of any other right, duty or obligation of either Party
which is expressly stated in Section 12.8 to survive such termination.  In the
case of a termination under Section 12.20 above, the non-defaulting Party may
pursue any remedy available in law or in equity with respect to such breach,
subject to the terms of Section 13.4.  After termination of this Agreement,
Distributor shall have the right to sell any Products remaining in inventory on
a non-exclusive basis in the Territory for the shelf life of such Products.

 

Section 12.8                             Survival of Certain Provisions.  Except
in cases of fraud, no provisions of this Agreement other than Section 2.1,
ARTICLE III, Section 4.4(b), Section 4.10, Section 4.11(a), Section 4.11(b),
Section 4.11(c)(ii), Section 4.11(d), Section 6.4, Section 6.6, Section 7.4,
Section 8.6, Section 8.9(b)-(e), ARTICLE X and ARTICLE XIII, and any remedies
for the breach thereof, shall survive termination of this Agreement.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.1                             Governing Law.  This Agreement
(including this choice-of-law provision), and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to

 

--------------------------------------------------------------------------------

(20)            Confidential Information has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

51

--------------------------------------------------------------------------------


 

enter into this Agreement) shall be governed and construed, and all Actions and
Disputes arising under, in connection with or relating to this Agreement shall
be resolved, in accordance with the Laws of the State of New York (pursuant to
Section 5-1401 of the New York General Obligations Law, to the extent such Laws
would otherwise not apply) and the U.S. applicable to Contracts made and to be
wholly performed within such State by Persons residing or having their principal
places of business therein.  Nothing contained herein is intended to affect the
application to the internal affairs of each Party of the Law of the jurisdiction
of its formation in accordance with such Law, including limitations upon the
liability of shareholders, members or limited partners.  This Section 13.1 is
intended to exclude the United Nations Convention on Contracts for the
International Sale of Goods from the Law applicable to this Agreement pursuant
to Article 6 thereof.

 

Section 13.2                             Jurisdiction; Consent to Service of
Process.  Unless the Party bringing a Dispute is required to submit such claim
to mediation or arbitration in accordance with Section 13.3 or Section 13.4,
respectively, with respect to any Action relating to or arising from this
Agreement or the Ancillary Agreements or the transactions contemplated hereby or
thereby (including any Action seeking to enforce any mediation or arbitration
award rendered pursuant to Section 13.3 or Section 13.4, respectively, or to
compel mediation or arbitration pursuant to such Sections), each Party
irrevocably (i) agrees and consents to be subject to the exclusive jurisdiction
of the United States District Court for the Southern District of New York of New
York or (ii) if such court does not have jurisdiction, the Supreme Court of the
State or any New York state court sitting in New York County, New York
(provided, that a final and unappealable judgment against a Party in connection
with any such Action relating to this Agreement or the Ancillary Agreements or
the transactions contemplated hereby or thereby shall be conclusive and binding
on such Party and that such judgment may be enforced in any court of competent
jurisdiction, either within or outside of the United States) and (ii) waives any
objection which it may have at any time to the laying of venue of any Action
brought in any such court, waives any claim that such Action has been brought in
an inconvenient forum and further waives the right to object, with respect to
such Action, that such court does not have any jurisdiction over such Party. 
With respect to any Action for which it has submitted to jurisdiction pursuant
to this Section 13.2, each Party irrevocably consents to service of process in
the manner provided for the giving of notices pursuant to Section 13.7 of this
Agreement.  Nothing in this Section 13.2 shall limit the right of any Party to
serve process in any other manner permitted under applicable Law.

 

Section 13.3                             Mediation.

 

(a)             The Parties agree to use good faith efforts to hold a
non-binding mediation in accordance with The CPR Medication Procedure then in
effect of the CPR Institute for Dispute Resolution (“CPR”) available at
www.cpradr.org/m_proced.htm with respect to any dispute, controversy or claim
arising out of or related to this Agreement, or the interpretation, application,
breach, termination or validity thereof, including any claim of inducement by
fraud or otherwise (a “Dispute”), which claim would, but for this Section 13.3,
be submitted to arbitration under Section 13.4.  The mediation shall be
conducted in New York City, Borough of Manhattan and shall be attended by a
senior executive with authority to resolve the Dispute from each Person that is
a Party.

 

52

--------------------------------------------------------------------------------


 

(b)             The mediator shall be neutral, independent, disinterested and
shall be selected from a professional mediation firm such as ADR Associates or
JAMS/ENDISPUTE or CPR.

 

(c)              The mediator shall confer with the Parties to design procedures
to conclude the mediation within no more than forty-five (45) days after
initiation of the mediation.  Under no circumstances may the commencement of
arbitration under Section 13.4 be delayed by more than forty-five (45) days by
the mediation process specified herein absent contrary agreement of the Parties.

 

(d)             Each Party agrees not to use the period or pendency of the
mediation to disadvantage the other Party procedurally or otherwise.  No
statements made by either Party during the mediation may be used by the other
Party or referred to by the other Party during any subsequent proceedings.

 

(e)              Each Party has the right to pursue provisional relief from any
court, such as attachment, preliminary injunction, replevin, etc., to avoid
irreparable harm, maintain the status quo, or preserve the subject matter of the
arbitration, even though the mediation has not been commenced or completed.

 

Section 13.4                             Arbitration.

 

(a)             Any Dispute that cannot be resolved by mediation within
forty-five (45) days of notice by one Party to the other of the existence of a
Dispute shall be submitted for resolution to arbitration pursuant to the
rules then pertaining of the CPR Institute for Dispute Resolution for
Non-Administered Arbitration (available at www.cpradr.org/arb-rules.html) or
successor, except where those rules conflict with this Section 13.4, in which
case this Section 13.4 controls.  The arbitration shall be conducted in New
York, New York.

 

(b)             The panel shall consist of three (3) arbitrators chosen from the
CPR Panels of Distinguished Neutrals (or, by agreement, from another provider of
arbitrators) each of whom is a lawyer with at least fifteen (15) years’
experience with a law firm or corporate law department of over twenty-five (25)
lawyers or who was a judge of a court of general jurisdiction.  In the event the
aggregate damages sought by the claimant are stated to be less than $5 million,
and the aggregate damages sought by the counterclaimant are stated to be less
than $5 million, and neither side seeks equitable relief, then a single
arbitrator shall be chosen, having the same qualifications and experience
specified above.  Each arbitrator shall be neutral, independent, disinterested,
impartial and shall abide by The CPR-Georgetown Commission Proposed Model
Rule for the Lawyer as Neutral available at www.cpradr.org/cpr-george.html.

 

53

--------------------------------------------------------------------------------


 

(c)              The Parties agree to cooperate (i) to attempt to select the
arbitrator(s) by agreement within forty-five (45) days of initiation of the
arbitration, including jointly interviewing the final candidates, (ii) to meet
with the arbitrator(s) within forty-five (45) days of selection and (iii) to
agree at that meeting or before upon procedures for discovery and as to the
conduct of the hearing which shall result in the hearing being concluded within
no more than nine (9) months after selection of the arbitrator(s) and in the
award being rendered within sixty (60) days of the conclusion of the hearings,
or of any post hearing briefing, which briefing shall be completed by both sides
within forty-five (45) days after the conclusion of the hearings.

 

(d)             In the event the Parties cannot agree upon selection of the
arbitrator(s), the CPR will select arbitrator(s) as follows: CPR shall provide
the Parties with a list of no less than twenty-five (25) proposed arbitrators
(fifteen (15), if a single arbitrator is to be selected) having the credentials
referenced in Section 13.4(b).  Within twenty-five (25) days of receiving such
list, the Company and Distributor shall rank at least sixty-five percent (65%)
of the proposed arbitrators on the initial CPR list, after exercising cause
challenges.  The Company and Distributor may then interview the five
(5) candidates (three (3), if a single arbitrator is to be selected) with the
highest combined rankings for no more than one hour each and, following the
interviews, may exercise one peremptory challenge each.  The panel shall consist
of the remaining three (3) candidates (or one, if one arbitrator is to be
selected) with the highest combined rankings.  In the event these procedures
fail to result in selection of the required number of arbitrators, CPR shall
select the appropriate number of arbitrators from among the members of the
various CPR Panels of Distinguished Neutrals, allowing each side challenges for
cause and three (3) peremptory challenges each.

 

(e)              In the event the Parties cannot agree upon procedures for
discovery and conduct of the hearing meeting the schedule set forth in
Section 13.4(c), then the arbitrator(s) shall set dates for the hearing, any
post hearing briefing, and the issuance of the award in accord with the schedule
set forth in Section 13.4(c).  The arbitrator(s) shall provide for discovery
according to those time limits, giving recognition to the understanding of the
Parties that they contemplate reasonable discovery, including document demands
and depositions, but that such discovery be limited so that the schedule set
forth in Section 13.4(c) may be met without difficulty.  In no event shall the
arbitrator(s), absent agreement of the Parties, allow more than a total of ten
(10) days for the hearing or permit either side to obtain more than a total of
forty (40) hours of deposition testimony from all witnesses, including both fact
and expert witnesses, or serve more than twenty (20) individual requests for
documents, including subparts, or twenty (20) individual requests for admission
or interrogatories, including subparts.  Multiple hearing days shall be
scheduled consecutively to the greatest extent possible.

 

(f)               The arbitrator(s) must render their award by application of
the substantive law of New York and are not free to apply “amiable compositeur”
or “natural justice and equity.”  The arbitrator(s) shall render a written
opinion setting forth findings of fact and conclusions of law with the reasons
therefor stated.  A transcript of the evidence

 

54

--------------------------------------------------------------------------------


 

adduced at the hearing shall be made and shall, upon request, be made available
to either Party.  The arbitrator(s) shall have power to exclude evidence on
grounds of hearsay, prejudice beyond its probative value, redundancy, or
irrelevance and no award shall be overturned by reason of such ruling on
evidence.  To the extent possible, the arbitration hearings and award shall be
maintained in confidence.

 

(g)              In the event the panel’s award exceeds $5 million in monetary
damages or includes or consists of equitable relief, or rejects a claim in
excess of that amount or for that relief, then the losing Party may obtain
review of the arbitrators’ award or decision by a single appellate arbitrator
(the “Appeal Arbitrator”) selected from the CPR Panels of Distinguished Neutrals
and pursuant to selection procedures specified in Section 13.4(b) above.  If CPR
cannot provide such services, the Parties shall together select another provider
of arbitration services that can.  No Appeal Arbitrator shall be selected unless
he or she can commit to rendering a decision within forty five (45) days
following oral argument as provided in this Section 13.4(g).  Any such review
must be initiated within thirty (30) days following the rendering of the award
referenced in Section 13.4(f) above.

 

(h)             The Appeal Arbitrator shall make the same review of the
arbitration panel’s ruling and its bases that the U.S. Court of Appeals of the
Circuit where the arbitration hearings are held would make of findings of fact
and conclusions of law rendered by a district court after a bench trial and then
modify, vacate or affirm the arbitration panel’s award or decision accordingly,
or remand to the panel for further proceedings.  The Appeal Arbitrator shall
consider only the arbitration panel’s findings of fact and conclusions of law,
pertinent portions of the hearing transcript and evidentiary record as submitted
by the Parties, opening and reply briefs of the Party pursuing the review, and
the answering brief of the opposing Party, plus a total of no more than four
(4) hours of oral argument evenly divided between the Parties.  The Party
seeking review must submit its opening brief and any reply brief within seventy
five (75) and one hundred thirty (130) days, respectively, following the date of
the award under review, whereas the opposing Party must submit its responsive
brief within one hundred ten (110) days of that date.  Oral argument shall take
place within five (5) months after the date of the award under review, and the
Appeal Arbitrator shall render a decision within forty-five (45) days following
oral argument.  That decision shall be final and not subject to further review,
except pursuant to the Federal Arbitration Act, 9 U.S.C. §1 et seq..

 

(i)                 The Parties consent to the jurisdiction of the Federal
District Court for the district in which the arbitration is held for the
enforcement of these provisions and the entry of judgment on any award rendered
hereunder (including after review by the Appeal Arbitrator where such an appeal
is pursued).  Should such court for any reason lack jurisdiction, any court with
jurisdiction shall act in the same fashion.

 

(j)                Each Party has the right before or, if the
arbitrator(s) cannot hear the matter within an acceptable period, during the
arbitration to seek and obtain from the appropriate court provisional remedies
such as attachment, preliminary injunction,

 

55

--------------------------------------------------------------------------------


 

replevin, etc. to avoid irreparable harm, maintain the status quo, or preserve
the subject matter of the arbitration.

 

(k)        EACH PARTY HERETO WAIVES ANY CLAIM TO PUNITIVE, EXEMPLARY OR
MULTIPLIED DAMAGES FROM THE OTHER.

 

(l)         EACH PARTY HERETO WAIVES ANY CLAIM OF CONSEQUENTIAL DAMAGES FROM THE
OTHER.

 

(m)       NOTWITHSTANDING Section 10.1 AND Section 10.2, EACH PARTY HERETO
WAIVES ANY CLAIM FOR ATTORNEYS’ FEES AND COSTS AND PREJUDGMENT INTEREST FROM THE
OTHER.

 

Section 13.5           Publicity.  The Parties covenant and agree that, except
as provided for herein below, each Party will not, from and after the date
hereof, originate any publicity or other announcement (whether written or oral),
including the making, issuance or release any public announcement, press
release, statement or acknowledgment of the existence of, or reveal publicly the
terms, conditions and status of, this Agreement and the transactions
contemplated herein, whether to the public, the press, the trade, Manufacturer’s
or Distributor’s customers or otherwise, without the prior written consent of
the other Party as to the content and time of release of and the media in which
such statement or announcement is to be made; provided, that (a) Manufacturer is
permitted to issue Seller Notices and Third Party Consents (as each term is
defined in the Asset Sale and Purchase Agreement) in accordance with the terms
of the Asset Sale and Purchase Agreement, provided that Manufacturer is
permitted to disclose only (i) the co-exclusive nature of this Agreement and
(ii) the existence of the Asset Sale and Purchase Agreement (including the
identity of Buyer (as such term is defined therein)) to the counterparties of
the Distributor Contracts (as defined in the Asset Sale and Purchase Agreement)
therein without Distributor’s prior written consent, and (b) in the case of
announcements, releases, statements, acknowledgments or revelations which either
Party is required by Law to make, issue or release, the making, issuing or
releasing of any such announcement, release, statement, acknowledgment or
revelation by the Party so required to do so by Law shall not constitute a
breach of this Agreement if such Party shall have given, to the extent
reasonably possible, not less than two (2) days’ prior notice to the other
Party, and shall have attempted, to the extent reasonably possible, to clear
such announcement, release, statement, acknowledgment or revelation with the
other Party.  Notwithstanding the foregoing, Manufacturer shall not use the name
of Distributor or any of its Affiliates for advertising or promotional purposes
without the prior written consent of Distributor.

 

Section 13.6           Headings.  The headings contained in this Agreement are
inserted for convenience only and shall not be considered in interpreting or
construing any of the provisions contained in this Agreement.

 

Section 13.7           Notices.  All notices, requests, demands and other
communications given or made under this Agreement shall be in writing and shall
be deemed to have been duly given or made (a) as of the date delivered, when
delivered personally; (b) on the date the

 

56

--------------------------------------------------------------------------------


 

delivering Party receives confirmation, if delivered by facsimile or e-mail;
(c) one (1) Business Day after being sent by an internationally recognized
overnight courier service (providing proof of delivery); or (d) three
(3) Business Days after being mailed by certified or registered mail (return
receipt requested, with postage prepaid), to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):

 

If to Manufacturer, to:

 

Angiotech Pharmaceuticals, Inc.
1618 Station Street
Vancouver, BC
Canada
V6A 1B6
Attn: Chief Business Officer
Fax:  (604) 221-2330

 

with copies (which copies shall not constitute notice) to:

 

Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067
Attn: Gregory Klein
Fax: (310) 203-7199

 

If to Distributor, to:

 

Ethicon, LLC
Street C #475, Suite 400
Los Frailes Industrial Park
Guaynabo, PR 00969
Attn: Vice President, Ethicon Manufacturing
Fax: (787) 272-3004

 

with copies (which copies shall not constitute notice) to:

 

Johnson & Johnson

One Johnson & Johnson Plaza
New Brunswick, NJ 08933
Attn: Office of General Counsel
Fax: (732) 524-5304

 

or to such other place as either Party may designate by written notice to the
other in accordance with the terms hereof.

 

Section 13.8           Assignment.  This Agreement, or any of the rights,
interests or obligations created herein, shall not be assigned or transferred,
in whole or in part, by either

 

57

--------------------------------------------------------------------------------


 

Party without the prior written consent of the other Party; provided, however,
that subject to Section 12.5, any Party shall have the right to assign any or
all of its rights or obligations under this Agreement to any Affiliate, or a
successor to that part of its business to which this Agreement relates (whether
by means of a stock acquisition, acquisition of assets, license, merger or any
other form of transaction), without such prior written consent.  Any attempted
assignment or transfer of such rights or obligations without such consent,
except as provided herein, shall be null and void.  Subject to the foregoing
sentence, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns.

 

Section 13.9           Severability.  If any provision of this Agreement or the
application of any such provision is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or invalidate or render unenforceable such
provision in any other jurisdiction.  To the extent permitted under applicable
Law, the Parties waive any provision under applicable Law that renders any
provision of this Agreement invalid, illegal or unenforceable in any respect. 
The Parties shall, to the extent lawful and practicable, use their reasonable
best efforts to enter into arrangements to reinstate the intended benefits, net
of the intended burdens, of any such provision held invalid, illegal or
unenforceable.

 

Section 13.10         Relationship of the Parties.  The relationship of
Distributor and Manufacturer established by this Agreement is that of
independent contractors, and nothing contained herein shall be construed to
(a) give any of the Parties any right or authority to create or assume any
obligation of any kind on behalf of the other or (b) constitute the Parties as
partners, joint venturers, co-owners or otherwise as participants in a joint or
common undertaking.

 

Section 13.11         Entire Agreement.  It is the desire and intent of the
Parties to provide certainty as to their future rights and remedies against each
other by defining the extent of their undertakings herein.  This Agreement,
together with the Ancillary Agreements and the Confidentiality Agreement (and
all schedules, annexes and exhibits hereto and thereto), embody the entire
agreement of the Parties with respect to the subject matter hereof and thereof
and supersede all prior agreements with respect thereto.  The Parties intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial proceeding involving this Agreement.

 

Section 13.12         Counterparts; Facsimile Signatures.  This Agreement may be
executed or delivered (including by facsimile transmission) in any number of
counterparts, each of which when executed, shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument binding
upon all of the Parties notwithstanding the fact that all Parties are not
signatory to the original or the same counterpart.

 

Section 13.13         Expenses.  Except as otherwise expressly provided in this
Agreement, each Party shall pay all of its own fees and expenses (including all
legal, accounting and other advisory fees) incurred in connection with this
Agreement and the Ancillary Agreements and the transactions contemplated hereby
and thereby, whether or not such transactions are consummated.

 

58

--------------------------------------------------------------------------------


 

Section 13.14         Amendment; Waiver.  No amendment to this Agreement shall
be effective unless it shall be in writing and signed by each Party.  Any
failure of a Party to comply with any obligation, covenant, agreement or
condition contained in this Agreement may be waived by the Party entitled to the
benefits thereof only by a written instrument duly executed and delivered by the
Party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure of compliance.

 

Section 13.15         Interpretation.  When a reference is made in this
Agreement to the Preamble or to the Recitals, Article, Section, Exhibit or
Schedule such reference shall be to the Preamble or a Recital, Article or
Section of, or an Exhibit or Schedule to, this Agreement, unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. 
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.  Any statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
statute, agreement or instrument as from time to time amended, modified or
supplemented, including (in the case of statutes) by succession of comparable
successor statutes, and any rules, regulations or guidelines issued or
promulgated thereunder.  Other than in Section 13.8, references to a Person are
also to its permitted successors and assigns.  References to Manufacturer are
also to the Company, Manufacturing Subsidiary 1 and Manufacturing Subsidiary 2. 
In the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

 

Section 13.16         Incorporation of Exhibits and Schedules.  The Exhibits and
Schedules identified in this Agreement are incorporated herein and made a part
hereof.

 

Section 13.17         WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
LAW, EACH OF THE MANUFACTURER PARTIES, DISTRIBUTOR AND ANY THIRD PARTY
BENEFICIARY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY
AGREEMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE
ACTIONS OF THE EACH OF THE MANUFACTURER PARTIES OR DISTRIBUTOR IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR THEREOF.  ANY
OF THE PARTIES OR THIRD PARTY BENEFICIARY MAY FILE A COPY OF THIS PARAGRAPH WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY ACTION.

 

59

--------------------------------------------------------------------------------


 

Section 13.18         Specific Performance.  The Parties hereby expressly
acknowledge and agree that immediate, extensive and irreparable damage would
result, no adequate remedy at law would exist and damages would be difficult to
determine in the event that any provision of this Agreement is not performed in
accordance with its specific terms or otherwise breached.  Therefore, in
addition to, and not in limitation of, any other remedy available to any Party,
an aggrieved Party under this Agreement would be entitled to specific
performance of the terms hereof and immediate injunctive relief, without the
necessity of proving the inadequacy of money damages as a remedy or posting
security for costs and damages.  Such remedies, and any and all other remedies
provided for in this Agreement, shall, however, be cumulative in nature and not
exclusive and shall be in addition to any other remedies whatsoever which any
Party may otherwise have.

 

Section 13.19         Further Assurance.  If at any time after the execution of
this Agreement any further action is required to fully effect the transactions
contemplated by this Agreement or any other of the Ancillary Documents, each of
the Parties shall take such required further action (including the execution and
delivery of required instruments and documents).

 

[Remainder of Page Intentionally Left Blank.]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

 

 

ANGIOTECH PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Tammy Neske

 

 

Name: Tammy Neske

 

 

Title: Chief Business Officer

 

 

 

 

SURGICAL SPECIALTIES PUERTO RICO, INC.

 

 

 

 

 

 

 

By:

/s/ Tammy Neske

 

 

Name: Tammy Neske

 

 

Title: Authorized Signatory

 

 

 

 

ANGIOTECH PUERTO RICO, INC.

 

 

 

 

 

 

 

By:

/s/ Tammy Neske

 

 

Name: Tammy Neske

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Solely for purposes of Section 4.4(b), Section 4.10, Section 4.11(a),
Section 4.11(b), Section 8.1, Section 8.2, Section 8.3, Section 8.9(b)-(e),
ARTICLE X, Section 12.8 and ARTICLE XIII:

 

 

 

 

ANGIOTECH INTERNATIONAL AG

 

 

 

 

 

 

 

By:

/s/ K. Thomas Bailey

 

 

Name: K. Thomas Bailey

 

 

Title: Chairman

 

 

 

 

QUILL MEDICAL, INC.

 

 

 

 

 

 

 

By:

/s/ Tammy Neske

 

 

Name: Tammy Neske

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

ETHICON, LLC

 

 

 

 

 

 

By:

/s/ Francisco J. Aponte

 

 

Name: Francisco J. Aponte

 

 

Title: President, Ethicon LLC

 

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Abeyance Period

48

Action

2

Affiliate

2

Agreement

3

Ancillary Agreements

3

Appeal Arbitrator

55

ASN

21

Asset Sale and Purchase Agreement

1

Bankruptcy Code

3

Bankruptcy Laws

3

Beneficial Owner

3

Books and Records

37

Books and Records Policy

39

Business

4

Business Day

4

Business Employees Baseline

28

C.F.R.

4

CE Certificate

4

Certificate of Analysis

4

cGMP

4

cGMP/QSR

4

Change of Control Transaction

4

Commercialization

5

Company

1

Company Subsidiaries

1

Company Subsidiary 1

1

Company Subsidiary 2

1

Confidential Information

5

Confidentiality Agreement

6

Consideration

17

Contract

6

Copyrights

6

Covered Contractor

6

CPR

52

CPSIA

6

Credit Agreement

6

Damages

45

Design Examination Certificate

6

Design History File

6

Device History Record

7

Device Master Record

7

Dispute

52

Distributor

1

Distributor Indemnified Parties

45

Exchange Act

7

Failure to Supply

49

FCPA

42

FDA

7

FDA Counterpart

7

Federal Acquisition Regulations

8

Field

8

Field Action

35

Force Majeure Event

48

Foreign Materials

8

Future Product

8

Future Product Development Agreement

8

GAAP

8

Governmental Entity

8

Guiding Principles

18

Improvement

9

Incorporated Materials

44

Indebtedness

9

Indemnified Party

46

Indemnifying Party

47

Ineligible Person

9

Initial Bi-Directional Product

9

Initial Products

9

Initial Remedial Period

34

Initial Term

50

Initial Uni-Directional Product

10

Intellectual Property

10

Know-How

10

Knowledge of Manufacturer

10

Launch

10

Launch Date

10

Law

10

License Agreement

1

Lien

11

Limited Uni-Directional Product

10

Manufacturer

1

Manufacturer Disclosure Schedule

11

Manufacturer Indemnified Parties

46

Manufacturer Party

1

Manufacturing

11

Manufacturing Subsidiary 1

1

Manufacturing Subsidiary 2

1

Maximum Capacity

21

New Product Notice

26

 

--------------------------------------------------------------------------------


 

New Senior Note Agreement

11

Notified Body

11

Old Senior Note Agreement

12

Order

12

Owned Intellectual Property

12

Parties

1

Patent

12

Patent Claim

12

Permits

42

Person

12

Product

13

Product Intellectual Property

13

Product Know-How

13

Projected Forecast

13

Qualifying Jurisdictions

30

Quality Agreement

2

Quality System Regulations

14

Quarterly Financial Statements

36

Quill™

14

Raw Materials

14

Representatives

14

Royalty

14

Service Level Agreement

2

SKU

14

Specifications

14

Steering Committee

32

Sublicensee

15

Subsidiary

15

Term

50

Territory

15

Third Party

15

Third Party Claim

46

Trademarks

15

Transfer Price

18

Transition Period

16

Young Persons Policy

38

YTD LIFR

21

 

--------------------------------------------------------------------------------


 

Schedule A-1

 

 [***](21)

 

--------------------------------------------------------------------------------

(21)         Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule A-2

 

[***](22)

 

--------------------------------------------------------------------------------

(22)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule B

 

Launch Requirements

 

[***](23)

 

--------------------------------------------------------------------------------

(23)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule C

 

Products

 

For the Products listed below, the Products shall include [***](24):

 

1.              Initial Bi-Directional Product

 

2.              Initial [***](24) Product

 

[***](24)

 

--------------------------------------------------------------------------------

(24)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule D

 

Excluded Trademarks

 

See attached for Schedule D.

 

--------------------------------------------------------------------------------


 

Schedule E

 

[***](25)

 

--------------------------------------------------------------------------------

(25)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule F

 

[***](26)

 

--------------------------------------------------------------------------------

(26)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule G

 

Guiding Principles of the Steering Committee

 

General Matters

 

·      The Steering Committee is to act as a governing body where issues not
resolved by day-to-day operations can be escalated, discussed and resolved.

 

Transfer Price

 

[***](27)

 

Material Market Changes

 

·      In determining material market changes, the Steering Committee will
reference Third Party secondary market research resources (i.e. IMS)

 

·      Manufacturer should willingly share any information related to demand and
price of Raw Materials and Manufacturing in a timely manner.

 

Extraordinary Capital Expenditures

 

·      All capital expenditure funding requests above the Maximum Capacity
threshold shall be provided by Manufacturer to the Steering Committee for review
and mutual agreement of the Parties.

 

Key Business Employees

 

·      Manufacturer to provide an update at each Steering Committee meeting as
to any movements and vacancies related to positions deemed as key positions in
Schedule I: Business Employees of this Agreement.

 

Development of Future Products

 

·      All decisions related to the development of Future Products, including
the sharing of the costs of development, regulatory submissions, as well as
transfer prices to be set shall be discussed and decided by the Steering
Committee.

 

Transition of Manufacturing

 

·      Any additional assistance or support required from the Manufacturer for
the Distributor to transition Manufacturing in-house, outside of the support
explicitly defined within this Agreement or the Asset Sale and Purchase
Agreement, shall be discussed and agreed upon by the Steering Committee.

 

--------------------------------------------------------------------------------

(27)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule H

 

[***](28)

 

--------------------------------------------------------------------------------

(28)       Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Schedule I

 

Business Employees Baseline

 

·      1 Plant Manager

·      1 Quality Manager

·      1 Quality Specialist

·      1 Regulatory Manager

·      1 Product Development Manager

·      4 Product Development Engineers

·      1 Graphics coordinator

·      1 Supply chain manager

·      1 Project Manager (Complaints Handling)

 

--------------------------------------------------------------------------------


 

Schedule J

 

Steering Committee Members

 

Manufacturer

 

Title / Responsibilities

EVP Manufacturing

SVP Quality

Product Development Manager

Plant Manager

 

Distributor

 

Title / Responsibilities

Quality Director

Research and Development Director

Operations Director

Distributor’s Overall Project Lead

 

--------------------------------------------------------------------------------